              Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 1 of 51
SOLICITATION VERSION


                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                                      )
    In re:                                                            )         Chapter 11
                                                                      )
    JONES ENERGY, INC., et al.,1                                      )         Case No. 19-_____ (__)-32112 (DRJ)
                                                                      )
                                           Debtors.                   )
                                                                      )

                                  JOINT CHAPTER 11 PLAN OF
                                      REORGANIZATION
                                    OF JONES ENERGY, INC.
                    AND ITS DEBTOR AFFILIATES (TECHNICAL MODIFICATIONS)

        THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE OR REJECTION IN
        ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE AND WITHIN THE
     MEANING OF SECTION 1126 OF THE BANKRUPTCY CODE. THIS CHAPTER 11 PLAN WILL BE
                                    SUBMITTED TO THE
      BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND THE DEBTORS'
                          FILING FOR CHAPTER 11 BANKRUPTCY.


 Brian E. Schartz, P.C. (TX Bar No. 24099361)                                Christopher Marcus, P.C. (pro hac vice admission pending)
 Anna G. Rotman, P.C. (TX Bar No. 24046761)                                  Anthony R. Grossi (pro hac vice admission pending)
 KIRKLAND & ELLIS LLP                                                        KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                                          KIRKLAND & ELLIS INTERNATIONAL LLP
 609 Main Street                                                             601 Lexington Avenue
 Houston, Texas 77002                                                        New York, New York 10022
 Telephone:           (713) 836-3600                                         Telephone:         (212) 446-4800
 Facsimile:           (713) 836-3601                                         Facsimile:         (212) 446-4900
 Email:               brian.schartz@kirkland.com                             Email: christopher.marcus@kirkland.com
                                                                                      anthony.grossi@kirkland.com
 -and-                                                                       - and-

 James H.M. Sprayregen, P.C.                                                 Matthew D. Cavenaugh (TX Bar No. 24062656)
 KIRKLAND & ELLIS LLP                                                        Jennifer F. Wertz (TX Bar No. 24072822)JACKSON WALKER
                                                                             L.L.P.
 KIRKLAND & ELLIS INTERNATIONAL LLP                                          JACKSON WALKER L.L.P.1401 McKinney Street, Suite 1900
 300 North LaSalle Street                                                    1401 McKinney Street, Suite 1900Houston, Texas 77010
 Chicago, Illinois 60654                                                     Houston, Texas 77010Telephone:         (713) 752-4284
 Telephone:        (312) 862-2000                                            FacsimileTelephone:           (713) 308-4184752-4284
 Facsimile:        (312) 862-2200                                            Facsimile:          (713) 308-4184Email:
                                                                             mcavenaugh@jw.com
 Email:             james.sprayregen@kirkland.com                            Email:             mcavenaugh@jw.com
                                                                                                 jwertz@jw.com




1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number,
       are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy Finance Corp. (6247);
       Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC ( 3552); JRJ Opco, LLC (1488); Nosley Acquisition,
       LLC (1548); Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315); and Nosley SCOOP, LLC (1108). The location of
       Jones Energy, LLC's principal place of business and the Debtors' service address in these chapter 11 cases is: 807 Las Cimas
       Parkway, Suite 350, Austin, TX 78746.



44458.00001
         Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 2 of 51



Proposed Co-Counsel to the Debtors and
Debtors in Possession

Dated: April 314, 2019




                                         ii

#88725851v11
           Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 3 of 51



                                                             TABLE OF CONTENTS


ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
              GOVERNING LAW ......................................................................................................................... 1
      A.      Defined Terms. ................................................................................................................................. 1
      B.      Rules of Interpretation. ................................................................................................................... 10
      C.      Computation of Time. ................................................................................................................. 1011
      D.      Governing Law. .............................................................................................................................. 11
      E.      Reference to Monetary Figures. ...................................................................................................... 11
      F.      Reference to the Debtors or the Reorganized Debtors. ................................................................... 11
      G.      Controlling Document................................................................................................................. 1112
      H.      Consent Rights. ........................................................................................................................... 1112

ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS ............................................................ 1112
      A.      Administrative Claims. ............................................................................................................... 1112
      B.      Professional Claims......................................................................................................................... 12
      C.      Priority Tax Claims. ........................................................................................................................ 13

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ..................................... 13
      A.       Classification of Claims and Interests. ............................................................................................ 13
      B.       Treatment of Claims and Interests. ............................................................................................. 1314
      C.       Special Provision Governing Unimpaired Claims. ......................................................................... 17
      D.       Elimination of Vacant Classes. ....................................................................................................... 17
      E.       Voting Classes, Presumed Acceptance by Non-Voting Classes. ................................................ 1718
      F.       Intercompany Interests. ............................................................................................................... 1718
      G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code. ............. 1718
      H.       Controversy Concerning Impairment. ............................................................................................. 18
      I.       Subordinated Claims. ...................................................................................................................... 18

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ........................................................................ 18
      A.     General Settlement of Claims and Interests. ................................................................................... 18
      B.     Restructuring Transactions.......................................................................................................... 1819
      C.     Reorganized Debtors. ...................................................................................................................... 19
      D.     Sources of Consideration for Plan Distributions. ............................................................................ 19
      E.     Holders of Working and Similar Interests....................................................................................... 20
      F.     Corporate Existence. ................................................................................................................... 2021
      G.     Vesting of Assets in the Reorganized Debtors. ............................................................................... 21
      H.     Cancellation of Existing Securities and Agreements. ..................................................................... 21
      I.     Corporate Action. ........................................................................................................................ 2122
      J.     New Organizational Documents. .................................................................................................... 22
      K.     Indemnification Provisions in Organizational Documents.............................................................. 22
      L.     Directors and Officers of the Reorganized Debtors. ................................................................... 2223
      M.     Effectuating Documents; Further Transactions. .............................................................................. 23
      N.     Section 1146 Exemption. ................................................................................................................ 23
      O.     Director and Officer Liability Insurance. ........................................................................................ 23
      P.     Management Incentive Program. ................................................................................................ 2324
      Q.     Employee and Retiree Benefits. ...................................................................................................... 24
      R.     Preservation of Causes of Action. ................................................................................................... 24
      S.     Indenture Trustees' Expenses. ......................................................................................................... 25

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .............................. 25
      A.     Assumption and Rejection of Executory Contracts and Unexpired Leases. ................................... 25
      B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases. ................................. 2526
      C.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. .................................. 26

                                                                               i
           Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 4 of 51



            D.           Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases. ...... 2627
            E.           Insurance Policies. ...................................................................................................................... 2627
            F.           Reservation of Rights. ..................................................................................................................... 27
            G.           Nonoccurrence of Effective Date. ................................................................................................... 27
            H.           Employee Compensation and Benefits. ...................................................................................... 2728
            I.           Contracts and Leases Entered Into After the Petition Date. ........................................................ 2728

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS .............................................................................. 28
      A.      Distributions on Account of Claims Allowed as of the Effective Date. .......................................... 28
      B.      Disbursing Agent. ....................................................................................................................... 2829
      C.      Rights and Powers of Disbursing Agent. .................................................................................... 2829
      D.      Delivery of Distributions and Undeliverable or Unclaimed Distributions. ................................. 2829
      E.      Manner of Payment. ........................................................................................................................ 30
      F.      Section 1145 Exemption. ............................................................................................................ 3031
      G.      Compliance with Tax Requirements. .......................................................................................... 3031
      H.      Allocations. ................................................................................................................................. 3031
      I.      No Postpetition Interest on Claims. ................................................................................................ 31
      J.      Foreign Currency Exchange Rate. .................................................................................................. 31
      K.      Setoffs and Recoupment. ................................................................................................................ 31
      L.      Claims Paid or Payable by Third Parties. .................................................................................... 3132

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
              DISPUTED CLAIMS ..................................................................................................................... 32
      A.      Disputed Claims Process. ................................................................................................................ 32
      B.      Allowance of Claims. .................................................................................................................. 3233
      C.      Claims Administration Responsibilities. ..................................................................................... 3233
      D.      Adjustment to Claims or Interests without Objection. .................................................................... 33
      E.      Disallowance of Claims or Interests................................................................................................ 33
      F.      No Distributions Pending Allowance.......................................................................................... 3334
      G.      Distributions After Allowance. ................................................................................................... 3334
      H.      No Interest................................................................................................................................... 3334

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS .......................... 3334
      A.       Discharge of Claims and Termination of Interests. ..................................................................... 3334
      B.       Release of Liens. ......................................................................................................................... 3435
      C.       Releases by the Debtors. ............................................................................................................. 3435
      D.       Releases by Holders of Claims and
               Interests.......................................................................................................................................... 35
               the Releasing Parties. ...................................................................................................................... 36
      E.       Exculpation. ................................................................................................................................ 3637
      F.       Injunction. ................................................................................................................................... 3637
      G.       Protections Against Discriminatory Treatment. .......................................................................... 3738
      H.       Document Retention. .................................................................................................................. 3738
      I.       Reimbursement or Contribution. ................................................................................................. 3738

ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF
              THE PLAN ................................................................................................................................. 3738
      A.      Conditions Precedent to the Effective Date. ............................................................................... 3738
      B.      Waiver of Conditions. ................................................................................................................. 3839
      C.      Effect of Failure of Conditions. .................................................................................................. 3839
      D.      Substantial Consummation ......................................................................................................... 3839

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ................................... 3940
      A.     Modification and Amendments. .................................................................................................. 3940
      B.     Effect of Confirmation on Modifications. ................................................................................... 3940
      C.     Revocation or Withdrawal of Plan. ............................................................................................. 3940
                                                      ii
           Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 5 of 51



ARTICLE XI. RETENTION OF JURISDICTION ................................................................................................. 3940

ARTICLE XII. MISCELLANEOUS PROVISIONS .............................................................................................. 4142
      A.      Immediate Binding Effect. .......................................................................................................... 4142
      B.      Additional Documents. ............................................................................................................... 4142
      C.      Payment of Statutory Fees. ......................................................................................................... 4142
      D.      Statutory Committee and Cessation of Fee and Expense Payment. ............................................ 4142
      E.      Reservation of Rights. ................................................................................................................. 4243
      F.      Successors and Assigns. .............................................................................................................. 4243
      G.      Notices. ....................................................................................................................................... 4243
      H.      Term of Injunctions or Stays. ...................................................................................................... 4344
      I.      Entire Agreement. ....................................................................................................................... 4344
      J.      Exhibits. ...................................................................................................................................... 4344
      K.      Nonseverability of Plan Provisions. ............................................................................................ 4344
      L.      Votes Solicited in Good Faith. .................................................................................................... 4344
      M.      Closing of Chapter 11 Cases. ...................................................................................................... 4445
      N.      Waiver or Estoppel...................................................................................................................... 4445




                                                                                iii
        Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 6 of 51



                                                 INTRODUCTION

         Jones Energy, Inc., CCPR Sub LLC, Jones Energy, LLC, Jones Energy Finance Corp., Jones Energy
Holdings, LLC, Jones Energy Intermediate, LLC, JRJ Opco, LLC, Nosley Acquisition, LLC, Nosley Assets, LLC,
Nosley Midstream, LLC, and Nosley SCOOP, LLC (each a "Debtor" and, collectively, the "Debtors"), propose this
joint prepackaged chapter 11 plan of reorganization (the "Plan") for the resolution of the outstanding claims against,
and equity interests in, the Debtors. Although proposed jointly for administrative purposes, the Plan constitutes a
separate Plan for each Debtor. Holders of Claims or Interests may refer to the Disclosure Statement for a discussion
of the Debtors' history, businesses, assets, results of operations, historical financial information, risk factors, a
summary and analysis of this Plan, the Restructuring Transactions, and certain related matters. The Debtors are the
proponents of the Plan within the meaning of section 1129 of the Bankruptcy Code.

      ALL HOLDERS OF CLAIMS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO READ THE
PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR
REJECT THE PLAN.

                                             ARTICLE I.
                              DEFINED TERMS, RULES OF INTERPRETATION,
                             COMPUTATION OF TIME, AND GOVERNING LAW

A.       Defined Terms.

         As used in this Plan, capitalized terms have the meanings set forth below.

         1.        "Administrative Claim" means a Claim for costs and expenses of administration of the Chapter 11
Cases pursuant to sections 327, 328, 330, 365, 503(b), 507(a), 507(b), or 1114(e)(2) of the Bankruptcy Code,
including: (a) the actual and necessary costs and expenses of preserving the Estates and operating the businesses of
the Debtors incurred on or after the Petition Date and through the Effective Date; (b) Allowed Professional Claims;
(c) any adequate protection Claim provided for in the Cash Collateral Order; and (d) all fees and charges assessed
against the Estates under chapter 123 of the Judicial Code.

         2.       "Affiliate" has the meaning set forth in section 101(2) of the Bankruptcy Code.

          3.       "Allowed" means, with respect to a Claim, any Claim (or portion thereof) that (a) is not Disputed
within the applicable period of time, if any, fixed by the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy
Court, (b) is allowed, compromised, settled, or otherwise resolved pursuant to the terms of the Plan, in any stipulation
that is approved by a Final Order of the Bankruptcy Court, or pursuant to any contract, instrument, indenture, or other
agreement entered into or assumed in connection herewith, or (c) has been allowed by a Final Order of the Bankruptcy
Court. For the avoidance of doubt, (x) there is no requirement to file a Proof of Claim (or move the Bankruptcy Court
for allowance) to have a Claim Allowed for the purposes of the Plan except as provided in Article V.B of this Plan,
(y) the Debtors may deem any Unimpaired Claim to be Allowed in an asserted amount for the purposes of the Plan,
and (z) any Claim (or portion thereof) that has been disallowed pursuant to a Final Order shall not be an "Allowed"
Claim.

         4.        "Alternative Exit Facility" means an exit financing facility to be provided in lieu of the Committed
Exit Facility with the consent of, and on terms and conditions (and in an amount) reasonably acceptable to, the Debtors
or the Reorganized Debtors, as applicable, and the Required Consenting First Lien Noteholders.

        5.        "Assumed Executory Contracts and Unexpired Leases Schedule" means the schedule of Executory
Contracts and Unexpired Leases to be assumed by the Debtors pursuant to the Plan, which shall be included in the
Plan Supplement, as the same may be amended, modified, or supplemented from time to time; provided that such
schedule shall be in form and substance acceptable to the Required Consenting First Lien Noteholders.

         6.      "Avoidance Actions" means any and all actual or potential avoidance, recovery, subordination, or
other Claims, Causes of Action, or remedies that may be brought by or on behalf of the Debtors or their Estates or

                                                           1
         Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 7 of 51



other authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy law, including Claims,
Causes of Action, or remedies under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the Bankruptcy
Code or under similar local, state, federal, or foreign statutes and common law, including fraudulent transfer laws.

        7.        "Bankruptcy Code" means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as amended
from time to time.

           8.      "Bankruptcy Court" means the United States Bankruptcy Court for the Southern District of Texas.

         9.      "Bankruptcy Rules" means the Federal Rules of Bankruptcy Procedure promulgated under
section 2075 of the Judicial Code and the general, local, and chambers rules of the Bankruptcy Court, each, as
amended from time to time.

        10.     "Business Day" means any day other than a Saturday, Sunday, or other day on which the New York
Stock Exchange or the NASDAQ is closed for trading.

        11.       "Cash" means cash in legal tender of the United States of America and cash equivalents, including
bank deposits, checks, and other similar items.

        12.      "Cash Collateral Order" means the order authorizing the use of cash collateral in the Chapter 11
Cases, which shall be substantially in the form attached as Annex 2 to the Restructuring Support Agreement.

          13.       "Cause of Action" or "Causes of Action" means any claims, interests, damages, remedies, causes of
action, demands, rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses,
Liens, indemnities, guaranties, and franchises of any kind or character whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or unliquidated,
secured or unsecured, assertable, directly or derivatively, matured or unmatured, suspected or unsuspected, in contract,
tort, law, equity, or otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and
claims under contracts or for breaches of duties imposed by law; (b) the right to object to or otherwise contest Claims
or Interests; (c) claims pursuant to section 362 or chapter 5 of the Bankruptcy Code; (d) such claims and defenses as
fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy Code; and (e) any
state or foreign law fraudulent transfer or similar claims.

         14.      "Chapter 11 Cases" means (a) when used with reference to a particular Debtor, the case pending for
that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and (b) when used with reference to all
the Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors in the Bankruptcy Court.

           15.     "Claim" means any claim, as defined in section 101(5) of the Bankruptcy Code, against any of the
Debtors.

          16.      "Claims and Balloting Agent" means Epiq Corporate Restructuring, LLC, the notice, claims, and
solicitation agent proposed to be retained by the Debtors in the Chapter 11 Cases.

           17.     "Claims Register" means the official register of Claims maintained by the Claims and Balloting
Agent.

         18.      "Class" means a class of Claims or Interests as set forth in Article III hereof pursuant to
section 1122(a) of the Bankruptcy Code.

           19.     "CM/ECF" means the Bankruptcy Court's Case Management and Electronic Case Filing system.

        20.       "Committed Exit Facility" means a new exit credit facility in an aggregate principal amount of up
to $20 million, on the terms set forth in the Exit Facility Term Sheet and the Exit Commitment Letters attached as
Annex 3 and Annex 4, respectively, to the Restructuring Support Agreement.


                                                             2
        Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 8 of 51



         21.       "Company" means JEI and each of its direct and indirect subsidiaries.

          22.      "Compensation and Benefits Programs" means all employment and severance agreements and
policies, and all employment, compensation, and benefit plans, policies, workers' compensation programs, savings
plans, retirement plans, deferred compensation plans, supplemental executive retirement plans, healthcare plans,
disability plans, severance benefit plans, incentive plans, life and accidental death and dismemberment insurance
plans, and programs of the Debtors, and all amendments and modifications thereto, applicable to the Debtors'
employees, former employees, retirees, and non-employee directors and the employees, former employees and retirees
of their subsidiaries, including all savings plans, retirement plans, health care plans, disability plans, severance benefit
agreements, and plans, incentive plans, deferred compensation plans and life, accidental death, and dismemberment
insurance plans.

         23.      "Confirmation" means the Bankruptcy Court's entry of the Confirmation Order on the docket of the
Chapter 11 Cases, subject to all conditions specified in Article IX.A hereof having been (a) satisfied or (b) waived
pursuant to Article IX.B hereof.

       24.      "Confirmation Date" means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

          25.      "Confirmation Hearing" means the hearing to be held by the Bankruptcy Court on confirmation of
the Plan, pursuant to Bankruptcy Rule 3020(b)(2) and sections 1128 and 1129 of the Bankruptcy Code, as such hearing
may be continued from time to time.

         26.     "Confirmation Order" means the order of the Bankruptcy Court confirming the Plan pursuant to
section 1129 of the Bankruptcy Code, consistent with the Restructuring Support Agreement, and approving the
Disclosure Statement.

         27.      "Consenting Stakeholders" means each First Lien Noteholder and Unsecured Noteholder (or certain
designated Affiliates thereof) that executes a signature page to the Restructuring Support Agreement.

         28.       "Consummation" means the occurrence of the Effective Date.

        29.      "Crossover Group" means the ad hoc group of crossover holders of First Lien Notes and Unsecured
Notes represented by Davis Polk & Wardwell LLP, Haynes and Boone, LLP, and Houlihan Lokey Capital Inc.

        30.     "Cure" means all amounts, including an amount of $0.00, required to cure any monetary defaults
under any Executory Contract or Unexpired Lease (or such lesser amount as may be agreed upon by the parties under
an Executory Contract or Unexpired Lease) that is to be assumed by the Debtors pursuant to sections 365 or 1123 of
the Bankruptcy Code.

       31.       "D&O Liability Insurance Policies" means all insurance policies of any of the Debtors for directors',
managers', and officers' liability existing as of the Petition Date (including any "tail policy") and all agreements,
documents, or instruments relating thereto.

         32.     "Disbursing Agent" means the Reorganized Debtors or the Entity or Entities selected by the Debtors
or the Reorganized Debtors, as applicable, to make or facilitate distributions pursuant to the Plan.

        33.       "Disclosure Statement" means the disclosure statement for the Plan, including all exhibits and
schedules thereto, to be approved by the Confirmation Order.

          34.     "Disputed" means, as to a Claim or an Interest, a Claim or an Interest (or portion thereof) (a) that an
objection to such Claim or Interest (or portion thereof) has been filed on or before the Effective Date; (b) for which a
Proof of Claim is filed; or (c) that is not disallowed under the Plan, the Bankruptcy Code, or a Final Order, as
applicable; provided that in no event shall a Claim or an Interest (or portion thereof) that is deemed Allowed pursuant
to the Plan be a Disputed Claim.

                                                             3
        Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 9 of 51



         35.     "Distribution Date" means, except as otherwise set forth herein, the date or dates determined by the
Debtors or the Reorganized Debtors, on or after the Effective Date, with the first such date occurring on or as soon as
is reasonably practicable after the Effective Date, upon which the Distribution Agent shall make distributions to
holders of Allowed Claims entitled to receive distributions under the Plan.

         36.      "Distribution Record Date" means, other than with respect to publicly held Securities, the record
date for purposes of making distributions under the Plan on account of Allowed Claims, which date shall be the first
day of the Confirmation Hearing.

          37.       "Effective Date" means the date on which all conditions precedent to the effectiveness of the Plan
set forth in Article IX.A herein have been satisfied or waived.

         38.       "Entity" has the meaning set forth in section 101(15) of the Bankruptcy Code.

         39.       "Estate" means as to each Debtor, the estate created for such Debtor in its Chapter 11 Case pursuant
to section 541 of the Bankruptcy Code upon the commencement of such Debtor's Chapter 11 Case.

        40.       "Exchange Act" means the Securities Exchange Act of 1934, 15 U.S.C. § 78a, et seq., as amended
from time to time.

          41.      "Exculpated Parties" means collectively, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) the First Lien Notes Trustee; (d) the First Lien Notes Collateral Agent; (e) the First
Lien Ad Hoc Group and all members thereof; (f) the Unsecured Notes Trustee; (g) the Crossover Group and all
members thereof; (h) the Exit Backstop Participants; (i) the Exit Facility Agent; (j) the Exit Facility Lenders; (k) with
respect to each of the foregoing parties in clauses (a) through (j), each of such party's current and former predecessors,
successors, Affiliates (regardless of whether such interests are held directly or indirectly), assigns, subsidiaries, direct
and indirect equity holders or beneficiaries, funds, portfolio companies, and management companies; and (l) with
respect to each of the foregoing parties in clauses (a) through (j), each of such party's current and former directors,
officers, members, employees, partners, managers, general partners, limited partners, managing members,
independent contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, advisory board members, investment advisors or sub-advisors, and other
professionals.

         42.     "Executory Contract" means a contract to which one or more of the Debtors is a party and that is
subject to assumption or rejection under section 365 of the Bankruptcy Code.

          43.      "Existing Common Equity Interests" means all outstanding JEH Common Units and common
Interests of JEI, together with any and all outstanding and unexercised or unvested warrants, options or rights to
acquire JEI's currently outstanding equity.

         44.      "Existing Preferred Equity Interests" means all outstanding JEH Mirror Preferred Units and all
Interests of 8.000% Series A Perpetual Convertible Preferred Stock, together with any and all outstanding and
unexercised or unvested warrants, options or rights to acquire JEI's currently outstanding equity.

         45.      "Exit Backstop Participants" means the First Lien Noteholders and Unsecured Noteholders that
agree to backstop the Exit Facility.

         46.       "Exit Facility" means the Committed Exit Facility and any Alternative Exit Facility, as applicable.

        47.       "Exit Facility Agent" means the administrative agent under the Exit Facility Loan Agreement, its
successors, assigns, or any replacement agent appointed pursuant to the terms of the Exit Facility Loan Agreement.

         48.     "Exit Facility Documents" means the Exit Facility Loan Agreement and any other guarantee,
security agreement, deed of trust, mortgage, and relevant documentation with respect to the Exit Facility.


                                                             4
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 10 of 51



         49.      "Exit Facility Lenders" means those lenders party to the Exit Facility Loan Agreement.

          50.      "Exit Facility Loan Agreement" means that certain loan agreement memorializing the Exit Facility,
which shall be entered into among one or more of the Debtors or the Reorganized Debtors (as applicable), certain
Affiliates thereof, the Exit Facility Agent, and the Exit Facility Lenders.

         51.      "Federal Judgment Rate" means the federal judgment rate in effect as of the Petition Date.

        52.       "File," "Filed," or "Filing" means file, filed, or filing with the Bankruptcy Court or its authorized
designee in the Chapter 11 Cases.

          53.      "Final Order" means as applicable, an order or judgment of the Bankruptcy Court or other court of
competent jurisdiction with respect to the relevant subject matter that has not been reversed, stayed, modified, or
amended, and as to which the time to appeal or seek certiorari has expired and no appeal or petition for certiorari has
been timely taken, or as to which any appeal that has been taken or any petition for certiorari that has been or may be
filed has been resolved by the highest court to which the order or judgment could be appealed or from which certiorari
could be sought or the new trial, reargument, or rehearing shall have been denied, resulted in no modification of such
order, or has otherwise been dismissed with prejudice.

        54.     "First Lien Ad Hoc Group" means the ad hoc group of certain First Lien Noteholders represented
by Milbank LLP and Lazard Frères & Co. LLC.

        55.       "First Lien Noteholders" means the holders or investment advisors or managers of discretionary
accounts that hold First Lien Notes.

         56.       "First Lien Notes" means the 9.25% Senior Secured First Lien Notes due March 15, 2023 issued
pursuant to the First Lien Notes Indenture.

         57.      "First Lien Notes Claim" means any Claim on account of the First Lien Notes.

          58.      "First Lien Notes Collateral Agent" means Wells Fargo Bank, National Association, in its capacity
as collateral agent under the First Lien Notes Indenture, its successors, assigns, or any replacement agent appointed
pursuant to the terms of the First Lien Notes Indenture.

          59.     "First Lien Notes Indenture" means that certain indenture entered into among the Debtors, and the
First Lien Notes Indenture Trustee, dated as of February 14, 2018, and as may be amended or supplemented from time
to time in accordance with its terms.

         60.       "First Lien Notes Indenture Trustee" means UMB Bank, National Association, in its capacity as
indenture trustee under the First Lien Notes Indenture, its successors, assigns, or any replacement agent appointed
pursuant to the terms of the First Lien Notes Indenture.

          6161. "Indenture Trustees' Expenses" means any reasonable and documented fees and out-of-pocket costs
and expenses incurred prior to or after the Petition Date by the either the First Lien Notes Indenture Trustee or the
Unsecured Notes Indenture Trustee that are required to be paid under either the First Lien Notes Indenture, the 2022
Notes Indenture, or the 2023 Notes Indenture. Such amounts shall include the reasonable, documented, out-of-pocket
costs and expenses of, and reasonable, documented unpaid legal fees actually incurred by counsel to the First Lien
Notes Indenture Trustee or the Unsecured Notes Indenture Trustee in connection with, the Chapter 11 Cases and the
distributions to the First Lien Noteholders and Unsecured Noteholders.

         62.      "General Unsecured Claim" means any Claim other than an Administrative Claim, a Professional
Claim, a Secured Tax Claim, a Priority Tax Claim, an Other Secured Claim, an Other Priority Claim, a Hedge Claim,
an RBL Claim, a First Lien Notes Claim, an Unsecured Notes Claim, an Existing Common Equity Interest, JEH Mirror
Preferred Units, or Existing Preferred Equity Interests.


                                                          5
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 11 of 51



         6263. "Governance Term Sheet" means the term sheet attached to the Restructuring Support Agreement
as Annex 6 setting forth the terms of certain agreements related to the corporate governance of the Reorganized
Debtors.

         6364.    "Governmental Unit" has the meaning set forth in section 101(27) of the Bankruptcy Code.

        6465. "Hedge Claim" means any Claim arising from commodity hedge transactions pursuant to an ISDA
Master Agreement and Schedules thereto.

         6566. "Impaired" means with respect to a Class of Claims or Interests, a Class of Claims or Interests that
is impaired within the meaning of section 1124 of the Bankruptcy Code.

         6667.    "Insider" has the meaning set forth in section 101(31) of the Bankruptcy Code.

          6768.   "Intercompany Claim" means any Claim held by a Debtor or an Affiliate against a Debtor or an
Affiliate.

         6869.    "Intercompany Interest" means any Interest in a Debtor held by a Debtor.

        6970. "Interest" means any equity security (as defined in section 101(16) of the Bankruptcy Code) in any
Debtor and any other rights, options, warrants, stock appreciation rights, phantom stock rights, restricted stock units,
redemption rights, repurchase rights, convertible, exercisable or exchangeable Securities or other agreements,
arrangements or commitments of any character relating to, or whose value is related to, any such interest or other
ownership interest in any Debtor.

         7071.    "JEH" means Jones Energy Holdings, LLC.

         7172. "JEH Common Units" means all outstanding common Interests in JEH, together with any and all
outstanding and unexercised or unvested warrants, options, or rights to acquire JEH's currently outstanding equity.

         7273. "JEH Mirror Preferred Units" means all Interests of 8.000% Series A Perpetual Convertible
Preferred Stock, together with any and all outstanding and unexercised or unvested warrants, options or rights to
acquire JEH's currently outstanding equity.

         7374.    "JEI" means Jones Energy, Inc.

         7475.    "JEI, LLC" means Jones Energy Intermediate, LLC.

          7576.   "Judicial Code" means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as amended from
time to time.

         7677.    "Lien" has the meaning set forth in section 101(37) of the Bankruptcy Code.

         7778. "Liquidation Recovery" means the value of the consideration a holder of a Claim against or Interest
in a Debtor would receive or retain if such Debtor were to be liquidated under chapter 7 of the Bankruptcy Code as of
the Effective Date, as set forth in the liquidation analysis attached to the Disclosure Statement as Exhibit D.

      7879. "Management Compensation Term Sheet" means the term sheet setting forth the terms of the
Management Incentive Plan, attached to the Restructuring Support Agreement as Annex 5.

         7980. "Management Employment Agreements" means the employment agreements between the Debtors
and the Debtors' Chief Executive Officer, Chief Financial Officer, and Chief Operating Officer in the form agreed to
and in effect on the Petition Date.



                                                           6
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 12 of 51



         8081. "Management Incentive Plan" means the management incentive plan that the Reorganized Debtors
will implement on or after the Effective Date on the terms set forth in the Management Compensation Term Sheet.

         8182.     "New Board" means the board of directors of the Reorganized Debtors appointed in accordance
with the terms of the Governance Term Sheet. The identities of directors on the New Board shall be set forth in the
Plan Supplement.

         8283. "New Common Equity" means, depending on the transaction structure and as detailed in the
Restructuring Transactions Memorandum, common equity in one or more Reorganized Debtors.

         8384. "New Organizational Documents" means the documents providing for corporate governance of the
Reorganized Debtors, including charters, bylaws, operating agreements, or other organizational documents or
shareholders' agreements, as applicable, which shall be consistent with the Restructuring Support Agreement and the
Governance Term Sheet, this Plan, and section 1123(a)(6) of the Bankruptcy Code (as applicable), and shall be
included in the Plan Supplement.

          8485. "New Warrants" means the 5-year warrants convertible into up to 15.0% of the New Common
Equity, issued by the Debtors on the Effective Date in accordance with the terms set forth in the New Warrants Term
Sheet, attached to the Restructuring Support Agreement as Annex 7.

         8586. "New Warrants Agreement" means that certain agreement providing for, among other things, the
issuance and terms of the New Warrants, which shall be included in the Plan Supplement.

        8687. "Other Priority Claim" means any Claim, other than an Administrative Claim or a Priority Tax
Claim, entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

          8788. "Other Secured Claim" means any Secured Claim, other than a Hedge Claim, RBL Claim, or First
Lien Notes Claim, including any Secured Tax Claim or any Claim arising under, derived from, or based upon any
letter of credit issued in favor of one or more Debtors, the reimbursement obligation for which is either secured by a
Lien on collateral or is subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

         8889.    "Person" has the meaning set forth in section 101(41) of the Bankruptcy Code.

         8990.    "Petition Date" means the date on which the Debtors commenced the Chapter 11 Cases.

          9091. "Plan Distribution" means a payment or distribution to holders of Allowed Claims, Allowed
Interests, or other eligible Entities under this Plan.

         9192. "Plan Objection Deadline" means the date the Bankruptcy Court establishes as the deadline to File
an objection to Confirmation of the Plan.

         9293. "Plan Supplement" means the compilation of documents and forms of documents, agreements,
schedules, and exhibits to the Plan (in each case, as may be altered, amended, modified, or supplemented from time
to time in accordance with the terms hereof and in accordance with the Bankruptcy Code and Bankruptcy Rules) to
be Filed by the Debtors no later than five (5seven (7) days before the commencement of the Confirmation Hearing or
such later date as may be approved by the Bankruptcy Court on notice to parties in interest, including the following,
as applicable: (a) the New Organizational Documents; (b) to the extent known, the identities of the members of the
New Board; (c) the Assumed Executory Contracts and Unexpired Leases Schedule; (d) the Rejected Executory
Contracts and Unexpired Leases Schedule; (e) the Schedule of Retained Causes of Action; (f) the Stockholders
Agreement (if any); (g) the the Exit Facility Documents; (hg) the Management Incentive Plan; (ih) the New Warrants
Agreement; and (ji) the Restructuring Transactions Memorandum. The Debtors shall have the right to alter, amend,
modify, or supplement the documents contained in the Plan Supplement through the Effective Date as set forth in this
Plan and in accordance with the Restructuring Support Agreement (and subject to the applicable consent rights
thereunder).


                                                          7
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 13 of 51



        9394. "Priority Tax Claim" means any Claim of a Governmental Unit of the kind specified in section
507(a)(8) of the Bankruptcy Code.

          9495. "Pro Rata" means the proportion that an Allowed Claim or an Allowed Interest in a particular Class
bears to the aggregate amount of Allowed Claims or Allowed Interests in that Class.

         9596. "Professional" means an Entity: (a) employed pursuant to a Bankruptcy Court order in accordance
with sections 327, 363, or 1103 of the Bankruptcy Code and to be compensated for services rendered prior to or on
the Confirmation Date, pursuant to sections 327, 328, 329, 330, 331, and 363 of the Bankruptcy Code; or (b) awarded
compensation and reimbursement by the Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.

          9697. "Professional Amount" means the aggregate amount of Professional Claims and other unpaid fees
and expenses that the Professionals estimate they have incurred or will incur in rendering services to the Debtors as
set forth in Article II.B hereof.

        9798. "Professional Claim" means a Claim by a professional seeking an award by the Bankruptcy Court
of compensation for services rendered or reimbursement of expenses incurred through and including the Confirmation
Date under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.

         9899. "Professional Escrow Account" means an interest-bearing account funded by the Debtors with Cash
on the Effective Date in an amount equal to the Professional Amount.

         99100. "Proof of Claim" means a proof of Claim Filed against any of the Debtors in the Chapter 11 Cases.

       1001. "RBL Credit Agreement" means that certain Credit Agreement, dated as of December 31, 2009,
among JEH, as borrower, JEI, the lender parties thereto, and Wells Fargo Bank, N.A., as administrative agent.

       1012. "RBL Claim" means any Claim arising under, derived from, based on, or secured pursuant to the
RBL Credit Agreement.

        1023. "Reinstate," "Reinstated," or "Reinstatement" means with respect to Claims and Interests, that the
Claim or Interest shall not be discharged hereunder and the holder's legal, equitable, and contractual rights on account
of such Claim or Interest shall remain unaltered by Consummation in accordance with section 1124(1) of the
Bankruptcy Code.

         1034. "Rejected Executory Contracts and Unexpired Leases Schedule" means the schedule of Executory
Contracts and Unexpired Leases to be rejected by the Debtors pursuant to the Plan, which schedule shall be included
in the Plan Supplement, as the same may be amended, modified, or supplemented from time to time; provided that
such schedule shall be in form and substance acceptable to the Required Consenting First Lien Noteholders.

          1045. "Released Party" means each of the following, solely in its capacity as such: (a) the Debtors; (b) the
Reorganized Debtors; (c) the First Lien Notes Trustee; (d) the First Lien Notes Collateral Agent; (e) the First Lien
Ad Hoc Group and all members thereof; (f) the Unsecured Notes Trustee; (g) the Crossover Group and all members
thereof; (h) the Exit Backstop Participants; (i) the Exit Facility Agent; (j) the Exit Facility Lenders; (k) Metalmark
Capital, LLC; (l) with respect to each of the foregoing parties in clauses (a) through (jk), each of such party's current
and former predecessors, successors, affiliates (regardless of whether such interests are held directly or indirectly),
assigns, subsidiaries, direct and indirect equity holders or beneficiaries, funds, portfolio companies, and management
companies; and (lm) with respect to each of the foregoing parties in clauses (a) through (kl), each of such party's
current and former directors, officers, members, employees, partners, managers, general partners, limited partners,
managing members, independent contractors, agents, representatives, principals, professionals, consultants, financial
advisors, attorneys, accountants, investment bankers, advisory board members, investment advisors or sub-advisors,
and other professionals; provided that any holder of a Claim or Interest that (x) validly opts out of the releases
contained in the Plan, (y) files an objection to the releases contained in the Plan by the Plan Objection Deadline, or
(z) timely votes to reject the Plan shall not be a "Released Party."


                                                           8
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 14 of 51



          1056. "Releasing Parties" means each of the following, solely in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) the First Lien Notes Trustee; (d) the First Lien Notes Collateral Agent; (e) the First
Lien Ad Hoc Group and all members thereof; (f) the Unsecured Notes Trustee; (g) the Crossover Group and all
members thereof; (h) the Exit Backstop Participants; (i) the Exit Facility Agent; (j) the Exit Facility Lenders; (k) with
respect to each of the foregoing parties in clauses (a) through (j), each of such party's current and former predecessors,
successors, affiliates (regardless of whether such interests are held directly or indirectly), assigns, subsidiaries, direct
and indirect equity holders or beneficiaries, funds, portfolio companies, and management companies; andMetalmark
Capital, LLC; (l) with respect to each of the foregoing parties in clauses (a) through (k), each of such party's current
and former predecessors, successors, affiliates (regardless of whether such interests are held directly or indirectly),
assigns, subsidiaries, direct and indirect equity holders or beneficiaries, funds, portfolio companies, and management
companies; (m) with respect to each of the foregoing parties in clauses (a) through (l), each of such party's current and
former directors, officers, members, employees, partners, managers, general partners, limited partners, managing
members, independent contractors, agents, representatives, principals, professionals, consultants, financial advisors,
attorneys, accountants, investment bankers, advisory board members, investment advisors or sub-advisors, and other
professionals; and (ln) all holders of Claims or Interests; provided that any holder of a Claim or Interest that (x) validly
opts out of the releases contained in the Plan, (y) files an objection to the releases contained in the Plan by the Plan
Objection Deadline, or (z) timely votes to reject the Plan shall not be a "Releasing Party."

         1067. "Reorganized Debtors" means collectively, a Debtor, or any successor or assign thereto, by merger,
consolidation, or otherwise, on and after the Effective Date, including any new entity established in connection with
the implementation of the Restructuring Transactions.

          1078. "Required Consenting First Lien Noteholders" means, as of the relevant date, Consenting First Lien
Noteholders that collectively hold at least a majority of the aggregate outstanding principal amount of First Lien Notes
held by all of the Consenting First Lien Noteholders as of such date, which must include no fewer than two members
of the First Lien Ad Hoc Group.

        1089. "Required Consenting Noteholders" means the Required Consenting First Lien Noteholders and the
Required Consenting Unsecured Noteholders.

        1109. "Required Consenting Unsecured Noteholders" means, as of the relevant date, Consenting
Unsecured Noteholders that collectively hold at least a majority of the aggregate outstanding principal amount of
Unsecured Notes held by all of the Consenting Unsecured Noteholders as of such date

          1101. "Restructuring Transactions" means any transaction and any actions as may be necessary or
appropriate to effect a corporate restructuring of the Debtors' and the Reorganized Debtors' respective businesses or a
corporate restructuring of the overall corporate structure of the Debtors on the terms set forth in the Plan, Restructuring
Support Agreement, and Restructuring Transactions Memorandum, including the issuance of all Securities, notes,
instruments, certificates, and other documents required to be issued pursuant to the Plan, one or more inter-company
mergers, consolidations, amalgamations, arrangements, continuances, restructurings, conversions, dissolutions,
transfers, liquidations, or other corporate transactions, as described in Article IV.B hereof.

         1112. "Restructuring Transactions Memorandum" means a document, in form and substance acceptable
to the Required Consenting First Lien Holders, to be included in the Plan Supplement that will set forth the material
components of the Restructuring Transactions, including the identity of the issuer or issuers of the New Common
Equity and any elections that must be made with respect to the receipt of the New Common Equity.

         1123. "Restructuring Support Agreement" means that certain Restructuring Support Agreement, dated as
of April 2, 2019, by and among the Debtors and the Consenting Stakeholders, as may be further amended, modified,
or supplemented from time to time, in accordance with its terms.

         1134. "Schedule of Retained Causes of Action" means the schedule of certain Causes of Action of the
Debtors that are not released, waived, or transferred pursuant to the Plan, as the same may be amended, modified, or
supplemented from time to time.



                                                             9
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 15 of 51



          1145. "Secured Claim" means a Claim: (a) secured by a valid, perfected, and enforceable Lien on
collateral to the extent of the value of such collateral, as determined in accordance with section 506(a) of the
Bankruptcy Code or (b) subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

         1156. "Securities Act" means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–77aa, or any
similar federal, state, or local law, as now in effect or hereafter amended, and the rules and regulations promulgated
thereunder.

         1167.    "Security" means any security, as defined in section 2(a)(1) of the Securities Act.

          117.    "Stockholders Agreement" means, solely to the extent a determination is made in accordance with
the Governance Term Sheet to implement a stockholders agreement with respect to the New Common Equity to be
effective on the Effective Date, such stockholders agreement, which shall be included in the Plan Supplement and
shall be in form and substance acceptable to the parties identified in the Governance Term Sheet.

        118.     "TRA" means that certain Tax Receivable Agreement dated July 29, 2013, entered into by JEI, JEH,
and each of the Members (as defined in the TRA), as amended or supplemented.

        119.      "Unexpired Lease" means a lease to which one or more of the Debtors is a party that is subject to
assumption or rejection under section 365 of the Bankruptcy Code.

          120.    "Unimpaired" means with respect to a Class of Claims or Interests, a Class of Claims or Interests
that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

        121.      "Unsecured Noteholders" means the holders or investment advisors or managers of discretionary
accounts that hold Unsecured Notes.

         122.     "Unsecured Notes" means collectively, the 2022 Notes and the 2023 Notes.

         123.     "Unsecured Notes Claim" means any Claim on account of the Unsecured Notes.

          124.     "Unsecured Notes Indenture Trustee" means UMB Bank, National Association, or any successor
thereto, in its capacity as trustee under the 2022 Notes Indenture or the 2023 Notes Indenture, as applicable, its
successors, assigns, or any replacement agent appointed pursuant to the terms of the 2022 Notes Indenture or the 2023
Notes Indenture, as applicable.

         125.     "Warrant Strike Price" means the strike price equal to the sum of (a) $450,000,000.00, (b) the
aggregate amount of interest that would have accrued on the First Lien Notes Claims as of the Effective Date, and
(c) the Applicable Premium (as defined in the First Lien Notes Indenture) calculated as of the Effective Date.

        126125. "2022 Notes" means the 6.75% Senior Notes due April 1, 2022 issued pursuant to the 2022 Notes
Indenture.

       1276. "2022 Notes Indenture" means that certain indenture entered into among the Debtors thereto, and
UMB Bank, National Association, or any successor thereto, as indenture trustee, dated as of April 1, 2014, and as may
be amended or supplemented from time to time in accordance with its terms.

        1287.     "2023 Notes" means the 9.25% Senior Notes due March 15, 2023 issued pursuant to the 2023 Notes
Indenture.

        1298. "2023 Notes Indenture" means that certain indenture entered into among the Debtors thereto, and
UMB Bank, National Association, or any successor thereto, as indenture trustee, dated as of February 23, 2015, and
as may be amended or supplemented from time to time in accordance with its terms.



                                                          10
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 16 of 51



B.       Rules of Interpretation.

          For purposes of this Plan: (1) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
shall include the masculine, feminine, and the neuter gender; (2) unless otherwise specified, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; (3) unless otherwise specified, any reference herein to an existing document, schedule,
or exhibit, whether or not Filed, having been Filed or to be Filed shall mean that document, schedule, or exhibit, as it
may thereafter be amended, modified, or supplemented; (4) any reference to an Entity as a holder of a Claim or Interest
includes that Entity's successors and assigns; (5) unless otherwise specified, all references herein to "Articles" are
references to Articles hereof or hereto; (6) unless otherwise specified, all references herein to exhibits are references
to exhibits in the Plan Supplement; (7) unless otherwise specified, the words "herein," "hereof," and "hereto" refer to
the Plan in its entirety rather than to a particular portion of the Plan; (8) subject to the provisions of any contract,
certificate of incorporation, by-law, instrument, release, or other agreement or document entered into in connection
with the Plan, the rights and obligations arising pursuant to the Plan shall be governed by, and construed and enforced
in accordance with the applicable federal law, including the Bankruptcy Code and Bankruptcy Rules; (9) captions and
headings to Articles are inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation of the Plan; (10) unless otherwise specified herein, the rules of construction set forth in section 102 of
the Bankruptcy Code shall apply; (11) any term used in capitalized form herein that is not otherwise defined but that
is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (12) all references to docket numbers of documents Filed in the
Chapter 11 Cases are references to the docket numbers under the Bankruptcy Court's CM/ECF system; (13) all
references to statutes, regulations, orders, rules of courts, and the like shall mean as amended from time to time, and
as applicable to the Chapter 11 Cases, unless otherwise stated; (14) the words "include" and "including," and
variations thereof, shall not be deemed to be terms of limitation, and shall be deemed to be followed by the words
"without limitation"; (15) references to "Proofs of Claim," "holders of Claims," "Disputed Claims," and the like shall
include "Proofs of Interest," "holders of Interests," "Disputed Interests," and the like, as applicable; (16) any
immaterial effectuating provisions may be interpreted by the Reorganized Debtors in such a manner that is consistent
with the overall purpose and intent of the Plan all without further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity; and (17) all references herein to consent, acceptance, or approval may be
conveyed by counsel for the respective parties that have such consent, acceptance, or approval rights, including by
electronic mail.

C.       Computation of Time.

          Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding
Business Day. Any action to be taken on the Effective Date may be taken on or as soon as reasonably practicable
after the Effective Date.

D.       Governing Law.

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving effect to the principles
of conflict of laws (other than section 5-1401 and section 5-1402 of the New York General Obligations Law), shall
govern the rights, obligations, construction, and implementation of the Plan, any agreements, documents, instruments,
or contracts executed or entered into in connection with the Plan (except as otherwise set forth in those agreements,
in which case the governing law of such agreement shall control), and corporate governance matters; provided,
however, that corporate governance matters relating to the Debtors or the Reorganized Debtors, as applicable, not
incorporated in New York shall be governed by the laws of the state of incorporation or formation of the relevant
Debtor or the Reorganized Debtors, as applicable.




                                                           11
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 17 of 51



E.       Reference to Monetary Figures.

        All references in the Plan to monetary figures shall refer to currency of the United States of America, unless
otherwise expressly provided herein.

F.       Reference to the Debtors or the Reorganized Debtors.

          Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the Debtors or
the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

G.       Controlling Document.

         In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
control in all respects. In the event of an inconsistency between the Plan and the Plan Supplement, the terms of the
relevant provision in the Plan Supplement shall control (unless stated otherwise in such Plan Supplement document
or in the Confirmation Order). In the event of an inconsistency between the Confirmation Order and the Plan, the
Confirmation Order shall control.

H.       Consent Rights.

         Notwithstanding anything herein to the contrary, any and all consent rights of the parties to the Restructuring
Support Agreements set forth in the Restructuring Support Agreement (including the annexes thereto) with respect to
the form and substance of this Plan, all exhibits to the Plan, and the Plan Supplement, and all other Definitive
Documents (as defined in the Restructuring Support Agreement), including any amendments, restatements,
supplements, or other modifications to such agreements and documents, and any consents, waivers, or other deviations
under or from any such documents, shall be incorporated herein by this reference (including to the applicable
definitions in Article I.A hereof) and fully enforceable as if stated in full herein.

                                            ARTICLE II.
                            ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, Professional Claims,
and Priority Tax Claims have not been classified and, thus, are excluded from the Classes of Claims and Interests set
forth in Article III hereof.

A.       Administrative Claims.

         Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the Debtors or the
Reorganized Debtors, as applicable, each holder of an Allowed Administrative Claim (other than holders of
Professional Claims and Claims for fees and expenses pursuant to section 1930 of chapter 123 of title 28 of the United
States Code) will receive in full and final satisfaction of its Administrative Claim an amount of Cash equal to the
amount of such Allowed Administrative Claim in accordance with the following: (1) if an Administrative Claim is
Allowed on or prior to the Effective Date, on the Effective Date or as soon as reasonably practicable thereafter (or, if
not then due, when such Allowed Administrative Claim is due or as soon as reasonably practicable thereafter); (2) if
such Administrative Claim is not Allowed as of the Effective Date, no later than thirty (30) days after the date on
which an order allowing such Administrative Claim becomes a Final Order, or as soon as reasonably practicable
thereafter; (3) if such Allowed Administrative Claim is based on liabilities incurred by the Debtors in the ordinary
course of their business after the Petition Date in accordance with the terms and conditions of the particular transaction
giving rise to such Allowed Administrative Claim without any further action by the holders of such Allowed
Administrative Claim; (4) at such time and upon such terms as may be agreed upon by such holder and the Debtors
or the Reorganized Debtors, as applicable; or (5) at such time and upon such terms as set forth in an order of the
Bankruptcy Court.




                                                           12
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 18 of 51



B.       Professional Claims.

         1.   Final Fee Applications and Payment of Professional Claims.

         All requests for payment of Professional Claims for services rendered and reimbursement of expenses
incurred prior to the Confirmation Date must be Filed no later than 45 days after the Effective Date. The Bankruptcy
Court shall determine the Allowed amounts of such Professional Claims after notice and a hearing in accordance with
the procedures established by the Bankruptcy Court. The Reorganized Debtors shall pay Professional Claims in Cash
in the amount the Bankruptcy Court allows, including from the Professional Escrow Account, which the Reorganized
Debtors will establish in trust for the Professionals and fund with Cash equal to the Professional Amount on the
Effective Date.

         2.   Professional Escrow Account.

          On the Effective Date, the Reorganized Debtors shall establish and fund the Professional Escrow Account
with Cash equal to the Professional Amount, which shall be funded by the Reorganized Debtors. The Professional
Escrow Account shall be maintained in trust solely for the Professionals. Such funds shall not be considered property
of the Estates of the Debtors or the Reorganized Debtors. The amount of Amount Professional Claims shall be paid
in Cash to the Professionals by the Reorganized Debtors from the Professional Escrow Account as soon as reasonably
practicable after such Professional Claims are Allowed. When such Allowed Professional Claims have been paid in
full, any remaining amount in the Professional Escrow Account shall promptly be paid to the Reorganized Debtors
without any further action or order of the Bankruptcy Court.

         3.   Professional Amount.

          Professionals shall reasonably estimate their unpaid Professional Claims and other unpaid fees and expenses
incurred in rendering services to the Debtors before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five days before the Effective Date; provided, however, that such estimate shall not be deemed
to limit the amount of the fees and expenses that are the subject of each Professional's final request for payment in the
Chapter 11 Cases. If a Professional does not provide an estimate, the Debtors or Reorganized Debtors may estimate
the unpaid and unbilled fees and expenses of such Professional.

         4.   Post-Confirmation Fees and Expenses.

          Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the Debtors
shall, in the ordinary course of business and without any further notice to or action, order, or approval of the
Bankruptcy Court, pay in Cash the reasonable and documented legal, professional, or other fees and expenses related
to implementation of the Plan and Consummation incurred by the Debtors; provided that the applicable professionals
shall provide copies of invoices for such amounts in advance to counsel to the First Lien Ad Hoc Group. Upon the
Confirmation Date, any requirement that Professionals comply with sections 327 through 331, 363, and 1103 of the
Bankruptcy Code in seeking retention or compensation for services rendered after such date shall terminate, and the
Debtors may employ and pay any Professional in the ordinary course of business without any further notice to or
action, order, or approval of the Bankruptcy Court.

C.       Priority Tax Claims.

          Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, in
full and final satisfaction, settlement, release, and discharge of and in exchange for each Allowed Priority Tax Claim,
each holder of such Allowed Priority Tax Claim shall be treated in accordance with the terms set forth in
section 1129(a)(9)(C) of the Bankruptcy Code.




                                                           13
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 19 of 51



                                        ARTICLE III.
                   CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.       Classification of Claims and Interests.

          This Plan constitutes a separate Plan proposed by each Debtor. Except for the Claims addressed in Article II
hereof, all Claims and Interests are classified in the Classes set forth below in accordance with sections 1122 and
1123(a)(1) of the Bankruptcy Code. A Claim or an Interest is classified in a particular Class only to the extent that
the Claim or Interest fits within the description of that Class and is classified in other Class(es) to the extent that any
portion of the Claim or Interest fits within the description of such other Class(es). A Claim or an Interest also is
classified in a particular Class for the purpose of receiving distributions under the Plan only to the extent that such
Claim or Interest is an Allowed Claim or Interest in that Class and has not been paid, released, or otherwise satisfied
prior to the Effective Date.

         The classification of Claims and Interests against the Debtors pursuant to the Plan is as follows:

                Class          Claims and Interests                 Status           Voting Rights
                                                                                 Not Entitled to Vote
              Class 1     Other Secured Claims                   Unimpaired
                                                                                 (Deemed to Accept)
                                                                                 Not Entitled to Vote
              Class 2     Other Priority Claims                  Unimpaired
                                                                                 (Deemed to Accept)
                                                                                 Not Entitled to Vote
              Class 3     Hedge Claims / RBL Claims              Unimpaired
                                                                                 (Deemed to Accept)
              Class 4     First Lien Notes Claims                Impaired        Entitled to Vote

              Class 5     Unsecured Notes Claims                 Impaired        Entitled to Vote
                          General Unsecured Claims
                                                                                 Not Entitled to Vote
              Class 6     against Debtors other than JEI         Unimpaired
                                                                                 (Deemed to Accept)
                          and JEI, LLC
                          General Unsecured Claims
              Class 7                                            Impaired        Entitled to Vote
                          against JEI and/or JEI, LLC
                                                                                 Not Entitled to Vote
                                                                 Unimpaired /
              Class 8     Intercompany Claims                                    (Deemed to Accept or
                                                                 Impaired
                                                                                 Reject)
                          Existing Preferred Equity                              Not Entitled to Vote
              Class 9                                            Impaired
                          Interests                                              (Deemed to Reject)
                          Existing Common Equity                                 Not Entitled to Vote
              Class 10                                           Impaired
                          Interests                                              (Deemed to Reject)
                                                                                 Not Entitled to Vote
                                                                 Unimpaired /
              Class 11    Intercompany Interests                                 (Deemed to Accept or
                                                                 Impaired
                                                                                 Reject)

B.       Treatment of Claims and Interests.

         Each holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan the treatment
described below in full and final satisfaction, settlement, release, and discharge of and in exchange for such holder's
Allowed Claim or Allowed Interest, except to the extent different treatment is agreed to by the Reorganized Debtors
and the holder of such Allowed Claim or Allowed Interest, as applicable. Unless otherwise indicated, the holder of
an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on the Effective Date or as soon as
reasonably practicable thereafter.

         1.   Class 1 – Other Secured Claims

                  (a)       Classification: Class 1 consists of all Other Secured Claims.

                                                            14
Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 20 of 51



          (b)      Treatment: Each holder of an Allowed Other Secured Claim shall receive, at the option of
                   the applicable Debtor

                   (i)      payment in full in Cash of its Allowed Class 1 Claim;

                   (ii)     the collateral securing its Allowed Class 1 Claim;

                   (iii)    Reinstatement of its Allowed Class 1 Claim; or

                   (iv)     such other treatment that renders its Allowed Class 1 Claim Unimpaired in
                            accordance with section 1124 of the Bankruptcy Code.

          (c)      Voting: Class 1 is Unimpaired under the Plan. Holders of Claims in Class 1 are
                   conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                   Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                   Plan.

 2.   Class 2 – Other Priority Claims

          (a)      Classification: Class 2 consists of all Other Priority Claims.

          (b)      Treatment: Each holder of an Allowed Other Priority Claim shall receive payment in full
                   in Cash.

          (c)      Voting: Class 2 is Unimpaired under the Plan. Holders of Claims in Class 2 are
                   conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                   Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                   Plan.

 3.   Class 3 – Hedge Claims and RBL Claims

          (a)      Classification: Class 3 consists of all Hedge Claims and RBL Claims, if any.

          (b)      Treatment: Each holder of an Allowed Hedge Claim or Allowed RBL Claim shall receive
                   payment in full in Cash or such other treatment rendering its Allowed Hedge Claim or
                   Allowed RBL Claim, as applicable, Unimpaired in accordance with section 1124 of the
                   Bankruptcy Code.

          (c)      Voting: Class 3 is Unimpaired under the Plan. Holders of Claims in Class 3 are
                   conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                   Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                   Plan.

 4.   Class 4 – First Lien Notes Claims

          (a)      Classification: Class 4 consists of all First Lien Notes Claims.

          (b)      Allowance: On the Effective Date, in accordance with the Cash Collateral Order, the First
                   Lien Notes Claims shall be Allowed in the aggregate principal amount of not less than
                   $450,000,000.00, plus any accrued but unpaid interest thereon payable as of the Petition
                   Date at the applicable contractual interest rate and any unpaid fees and expenses payable
                   in accordance with the First Lien Notes Indenture.




                                                  15
Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 21 of 51



          (c)     Treatment: Each holder of an Allowed First Lien Notes Claim shall receive its Pro Rata
                  share of 96% of the New Common Equity, subject to dilution on account of the
                  Management Incentive Plan and the New Warrants.

          (d)     Voting: Class 4 is Impaired under the Plan. Holders of Claims in Class 4 are entitled to
                  vote to accept or reject the Plan.

 5.   Class 5 – Unsecured Notes Claims

          (a)     Classification: Class 5 consists of all Unsecured Notes Claims.

          (b)     Allowance: On the Effective Date, the Unsecured Notes Claims shall be Allowed in the
                  aggregate principal amount of not less than $559,100148,000.00, plus any accrued but
                  unpaid interest thereon payable as of the Petition Date at the applicable contractual interest
                  rate in accordance with the 2022 Notes Indenture and the 2023 Notes Indenture, as
                  applicable.

          (c)     Treatment: Each holder of an Allowed Unsecured Notes Claim shall receive its Pro Rata
                  share of:

                  (i)      4% of the New Common Equity, subject to dilution on account of the
                           Management Incentive Plan and the New Warrants; and

                  (ii)     the New Warrants.

          (d)     Voting: Class 5 is Impaired under the Plan. Holders of Claims in Class 5 are entitled to
                  vote to accept or reject the Plan.

 6.   Class 6 – General Unsecured Claims against Debtors other than JEI and JEI, LLC

          (a)     Classification: Class 6 consists of all General Unsecured Claims against Debtors other
                  than JEI and JEI, LLC.

          (b)     Treatment: Each holder of an Allowed General Unsecured Claim against Debtors other
                  than JEI and JEI, LLC, shall receive, at the option of the applicable Debtor:

                  (i)      payment in full in Cash; or

                  (ii)     Reinstatement.

          (c)     Voting: Class 6 is Unimpaired under the Plan. Holders of Claims in Class 6 are
                  conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                  Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                  Plan.

 7.   Class 7 – General Unsecured Claims against JEI and/or JEI, LLC

          (a)     Classification: Class 7 consists of all General Unsecured Claims against JEI and/or JEI,
                  LLC.

          (b)     Treatment: Each holder of an Allowed General Unsecured Claim against JEI and/or JEI,
                  LLC shall receive $0.

          (c)     Voting: Class 7 is Impaired under the Plan. Holders of Claims in Class 7 are entitled to
                  vote to accept or reject the Plan.

                                                 16
Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 22 of 51



 8.   Class 8 – Intercompany Claims

          (a)      Classification: Class 8 consists of all Intercompany Claims.

          (b)      Treatment: Each Allowed Intercompany Claim shall be, at the option of the applicable
                   Debtor, either:

                   (i)      Reinstated;

                   (ii)     canceled, released, and extinguished, and will be of no further force or effect; or

                   (iii)    otherwise addressed at the option of each applicable Debtor such that holders of
                            Class 8 Intercompany Claims will not receive any distribution on account of such
                            Class 8 Claims.

          (c)      Voting: Class 8 is conclusively deemed to have accepted the Plan pursuant to
                   section 1126(f) of the Bankruptcy Code or rejected the Plan pursuant to section 1126(g) of
                   the Bankruptcy Code. Class 8 is not entitled to vote to accept or reject the Plan.

 9.   Class 9 – Existing Preferred Equity Interests

          (a)      Classification: Class 9 consists of all Existing Preferred Equity Interests.

          (b)      Treatment: Holders of Existing Preferred Equity Interests will not receive any distribution
                   on account of such Interests, which will be canceled, released, and extinguished as of the
                   Effective Date, and will be of no further force or effect.

          (c)      Voting: Class 9 is conclusively deemed to have rejected the Plan pursuant to
                   section 1126(g) of the Bankruptcy Code. Class 9 is not entitled to vote to accept or reject
                   the Plan.

 10. Class 10 – Existing Common Equity Interests

          (a)      Classification: Class 10 consists of all Existing Common Equity Interests.

          (b)      Treatment: Holders of Existing Common Equity Interests will not receive any distribution
                   on account of such Interests, which will be canceled, released, and extinguished as of the
                   Effective Date, and will be of no further force or effect.

          (c)      Voting: Class 10 is conclusively deemed to have rejected the Plan pursuant to
                   section 1126(g) of the Bankruptcy Code. Class 10 is not entitled to vote to accept or reject
                   the Plan.

 11. Class 11 – Intercompany Interests

          (a)      Classification: Class 11 consists of all Intercompany Interests.

          (b)      Treatment: Each Intercompany Interest shall be Reinstated as of the Effective Date or, at
                   the Debtors' or the Reorganized Debtors' option, shall be cancelled. No distribution shall
                   be made on account of any Intercompany Interests.

          (c)      Voting: Class 11 is conclusively deemed to have accepted the Plan pursuant to
                   section 1126(f) of the Bankruptcy Code or rejected the Plan pursuant to section 1126(g) of
                   the Bankruptcy Code. Class 11 is not entitled to vote to accept or reject the Plan.


                                                  17
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 23 of 51



C.       Special Provision Governing Unimpaired Claims.

          Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors' or the Reorganized
Debtors' rights regarding any Unimpaired Claim, including, all rights regarding legal and equitable defenses to or
setoffs or recoupments against any such Unimpaired Claim.

D.       Elimination of Vacant Classes.

        Any Class of Claims or Interests that does not have a holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.       Voting Classes, Presumed Acceptance by Non-Voting Classes.

         If a Class contains Claims or Interests eligible to vote and no holders of Claims or Interests eligible to vote
in such Class vote to accept or reject the Plan, the holders of such Claims or Interests in such Class shall be deemed
to have accepted the Plan.

F.       Intercompany Interests.

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
received by holders of such Intercompany Interests on account of their Intercompany Interests but for the purposes of
administrative convenience and due to the importance of maintaining the prepetition corporate structure for the
ultimate benefit of the holders of New Common Equity, and in exchange for the Debtors' and Reorganized Debtors'
agreement under the Plan to make certain distributions to the holders of Allowed Claims.

G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

          Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by one or more of the Classes entitled to vote pursuant to Article III.B of the Plan. The Debtors reserve the
right to modify the Plan in accordance with Article X hereof to the extent, if any, that Confirmation pursuant to section
1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment applicable to a Class of
Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy
Code and the Bankruptcy Rules.

H.       Controversy Concerning Impairment.

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or before the Confirmation
Date.

I.       Subordinated Claims.

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
or otherwise. Pursuant to section 510 of the Bankruptcy Code, and subject to the Restructuring Support Agreement,
the Reorganized Debtors reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with
any contractual, legal, or equitable subordination relating thereto.




                                                           18
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 24 of 51



                                            ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       General Settlement of Claims and Interests.

         As discussed in detail in the Disclosure Statement and as otherwise provided herein, pursuant to section 1123
of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification, distributions, releases,
and other benefits provided under the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good
faith compromise and settlement of all Claims and Interests and controversies resolved pursuant to the Plan, including
(1) any challenge to the amount, validity, perfection, enforceability, priority or extent of the Hedge Claims, RBL
Claims, First Lien Notes Claims, or the Unsecured Notes Claims and (2) any claim to avoid, subordinate, or disallow
any Hedge Claim, RBL Claim, First Lien Notes Claim, or Unsecured Notes Claim, whether under any provision of
chapter 5 of the Bankruptcy Code, on any equitable theory (including equitable subordination, equitable disallowance,
or unjust enrichment) or otherwise. The Plan shall be deemed a motion to approve the good faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the
Confirmation Order shall constitute the Bankruptcy Court's approval of such compromise and settlement under section
1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such
settlement and compromise is fair, equitable, reasonable and in the best interests of the Debtors and their Estates.
Subject to Article VI hereof, all distributions made to holders of Allowed Claims and Allowed Interests (as applicable)
in any Class are intended to be and shall be final.

B.       Restructuring Transactions.

          On or before the Effective Date, the applicable Debtors or the Reorganized Debtors shall enter into and shall
take any actions as may be necessary or appropriate to effect the Restructuring Transactions, including as set forth in
the Restructuring Transactions Memorandum. The actions to implement the Restructuring Transactions may include:
(1) the execution and delivery of appropriate agreements or other documents of merger, amalgamation, consolidation,
restructuring, conversion, disposition, transfer, arrangement, continuance, dissolution, sale, purchase, or liquidation
containing terms that are consistent with the terms of the Plan and that satisfy the applicable requirements of applicable
law and any other terms to which the applicable Entities may agree; (2) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation
on terms consistent with the terms of the Plan and having other terms for which the applicable parties agree; (3) the
filing of appropriate certificates or articles of incorporation, formation, reincorporation, merger, consolidation,
conversion, amalgamation, arrangement, continuance, or dissolution pursuant to applicable state or provincial law;
and (4) all other actions that the applicable Entities determine to be necessary, including making filings or recordings
that may be required by applicable law in connection with the Plan. The Confirmation Order shall, and shall be
deemed to, pursuant to sections 363 and 1123 of the Bankruptcy Code, authorize, among other things, all actions as
may be necessary or appropriate to effect any transaction described in, contemplated by, or necessary to effectuate the
Plan.

C.       Reorganized Debtors.

          On the Effective Date, the New Board shall be established, and the Reorganized Debtors shall adopt their
New Organizational Documents, which shall be consistent with the Governance Term Sheet. The Reorganized
Debtors shall be authorized to adopt any other agreements, documents, and instruments and to take any other actions
contemplated under the Plan as necessary to consummate the Plan. Cash payments to be made pursuant to the Plan
will be made by the Debtors or Reorganized Debtors. The Debtors and Reorganized Debtors will be entitled to transfer
funds between and among themselves as they determine to be necessary or appropriate to enable the Debtors or
Reorganized Debtors, as applicable, to satisfy their obligations under the Plan. Except as set forth herein, any changes
in intercompany account balances resulting from such transfers will be accounted for and settled in accordance with
the Debtors' historical intercompany account settlement practices and will not violate the terms of the Plan.

          From and after the Effective Date, the Reorganized Debtors, subject to any applicable limitations set forth in
any post-Effective Date agreement, shall have the right and authority without further order of the Bankruptcy Court
to raise additional capital and obtain additional financing as the boards of directors of the applicable Reorganized
Debtors deem appropriate.
                                                            19
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 25 of 51



D.       Sources of Consideration for Plan Distributions.

        The Debtors and the Reorganized Debtors, as applicable, shall fund distributions under the Plan with:
(1) Cash on hand, including Cash from operations; (2) the New Common Equity; (3) the New Warrants; and (4) the
proceeds from the Exit Facility, as applicable.

         1.   Exit Facility.

         On the Effective Date, the Reorganized Debtors shall enter into the Exit Facility, the terms of which will be
set forth in the Exit Facility Documents, provided that the Debtors or the Reorganized Debtors, as applicable,
determine that entry into the Exit Facility is in the best interests of the Reorganized Debtors, and the First Lien
Noteholders agree with such determination.
         To the extent applicable, Confirmation of the Plan shall be deemed (a) approval of the Exit Facility (including
the transactions contemplated thereby, and all actions to be taken, undertakings to be made, and obligations to be
incurred and fees paid by the Debtors or the Reorganized Debtors, as applicable, in connection therewith), to the extent
not approved by the Bankruptcy Court previously, and (b) authorization for the Debtors or the Reorganized Debtors,
as applicable, to, without further notice to or order of the Bankruptcy Court, (i) execute and deliver those documents
necessary or appropriate to obtain the Exit Facility, including the Exit Facility Documents and (ii) act or take action
under applicable law, regulation, order, or rule or vote, consent, authorization, or approval of any Person, subject to
such modifications as the Debtors or the Reorganized Debtors, as applicable, may deem to be necessary to consummate
the Exit Facility; provided that such modifications are reasonably acceptable to the Required Consenting First Lien
Noteholders.
         2.   Issuance of New Common Equity.

         The issuance of the New Common Equity, including options or other equity awards, if any, reserved for the
Management Incentive Plan, and the New Warrants, by the Reorganized Debtors (as set forth in the Restructuring
Transactions Memorandum) shall be authorized without the need for any further corporate action or without any
further action by the holders of Claims or Interests. The Reorganized Debtors shall be authorized to issue a certain
number of shares, units or equity interests (as the case may be based on how the New Common Equity is denominated
and the identity of the Reorganized Debtor issuing such shares, units, or equity interests) of New Common Equity
required to be issued under the Plan and pursuant to their New Organizational Documents. On the Effective Date, the
Debtors or Reorganized Debtors, as applicable, shall issue all Securities, notes, instruments, certificates, and other
documents required to be issued pursuant to the Plan.

         All of the shares, units, or equity interests (as the case may be based on how the New Common Equity is
denominated) of New Common Equity issued pursuant to the Plan shall be duly authorized, validly issued, fully paid,
and non-assessable. Each distribution and issuance referred to in Article VI hereof shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and by the terms and conditions of the
instruments evidencing or relating to such distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

         3.   Stockholders Agreement.

          On the Effective Date, one or more of the Reorganized Debtors and the Holders of the New Common Equity
may enter into the Stockholders Agreement in substantially the form included in the Plan Supplement (solely to the
extent a determination has been made in accordance with the Governance Term Sheet to implement such an
agreement). The Stockholders Agreement shall be deemed to be valid, binding, and enforceable in accordance with
its terms, and each holder of New Common Equity shall be bound thereby, in each case without the need for execution
by any party thereto other than the applicable Reorganized Debtor(s).

         43. Issuance of New Warrants.

      On the Effective Date, the applicable Reorganized Debtor (as set forth in the Restructuring Transactions
Memorandum) will issue the New Warrants only to the extent required to provide for distributions to holders of

                                                          20
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 26 of 51



Unsecured Notes Claims, as contemplated by this Plan. All of the New Warrants issued pursuant to the Plan shall be
duly authorized without the need for any further corporate action and without any further action by the Debtors or
Reorganized Debtors, as applicable, validly issued, fully paid, and non-assessable. Each distribution and issuance
referred to in Article VI hereof shall be governed by the terms and conditions set forth in the Plan applicable to such
distribution or issuance and by the terms and conditions of the instruments evidencing or relating to such distribution
or issuance, which terms and conditions shall bind each Entity receiving such distribution or issuance without the need
for execution by any party thereto other than the applicable Reorganized Debtor(s).

E.       Holders of Working and Similar Interests.

          The legal and equitable rights, interests, defenses, and obligations of lessors under the Debtors' oil and gas
leases, holders of certain other mineral interests related to the Debtors' oil and gas properties, owners of non-operating
working interests in the Debtors' oil and gas properties, counterparties to the Debtors' joint operating agreements, and
holders of claims related to joint-interest billings and other similar working interests shall not be impaired in any
manner by the provisions of this Plan. Nor shall anything in this Plan impair the related legal and equitable rights,
interests, defenses, or obligations of the Debtors or the Reorganized Debtors. To the extent applicable, such Claims
or Interests shall be Reinstated pursuant to this Plan.

        Notwithstanding the foregoing, nothing in this Article IV.E hereof shall limit the Debtors' rights to reject any
executory contract or unexpired lease in accordance with the Bankruptcy Code or pursuant to Article V hereof.

F.       Corporate Existence.

          Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated in
the Plan or the Plan Supplement, each Debtor shall continue to exist after the Effective Date as a separate corporate
entity, limited liability company, partnership, or other form, as the case may be, with all the powers of a corporation,
limited liability company, partnership, or other form, as the case may be, pursuant to the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation and by-lawsbylaws (or other formation documents) in effect prior to the Effective Date, except to the
extent such certificate of incorporation and by-lawsbylaws (or other formation documents) are amended under the
Plan or otherwise, in each case, consistent with the Restructuring Support Agreement, and to the extent such
documents are amended, such documents are deemed to be amended pursuant to the Plan and require no further action
or approval (other than any requisite filings required under applicable state, provincial, or federal law). After the
Effective Date, the respective certificate of incorporation and bylaws (or other formation documents) of one or more
of the Reorganized Debtors may be amended or modified without supervision or approval by the Bankruptcy Court
and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. After the Effective Date, one or more of
the Reorganized Debtors may be disposed of, dissolved, wound down, or liquidated without supervision or approval
by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

G.       Vesting of Assets in the Reorganized Debtors.

         Except as otherwise provided in the Plan (including, for the avoidance of doubt, the Restructuring
Transactions Memorandum) or any agreement, instrument, or other document incorporated in, or entered into in
connection with or pursuant to, the Plan or Plan Supplement, on the Effective Date, all property in each Estate, all
Causes of Action, and any property acquired by any of the Debtors pursuant to the Plan shall vest in each respective
Reorganized Debtor, free and clear of all Liens, Claims, charges, or other encumbrances. On and after the Effective
Date, except as otherwise provided in the Plan, each Reorganized Debtor may operate its business and may use,
acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules.

H.       Cancellation of Existing Securities and Agreements.

         On the Effective Date, except to the extent otherwise provided in the Plan, all notes, instruments, certificates,
credit agreements, indentures, and other documents evidencing Claims or Interests, including any such notes,

                                                           21
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 27 of 51



instruments, certificates, or other documents evidencing the JEH Mirror Preferred Units, shall be cancelled and the
obligations of the Debtors thereunder or in any way related thereto shall be deemed satisfied in full, cancelled,
discharged, and of no force or effect. Holders of or parties to such cancelled instruments, Securities, and other
documentation will have no rights arising from or relating to such instruments, Securities, and other documentation,
or the cancellation thereof, except the rights provided for pursuant to this Plan. Notwithstanding anything to the
contrary herein, but subject to any applicable provisions of Article VI hereof, the First Lien Notes Indenture, the 2022
Notes Indenture, and the 2023 Notes Indenture shall continue in effect solely to the extent necessary to: (1) permit
holders of Claims under the First Lien Notes Indenture, the 2022 Notes Indenture, and the 2023 Notes Indenture to
receive their respective Distributions, as applicable; (2) permit the Reorganized Debtors, the First Lien Notes
Indenture Trustee, the First Lien Notes Collateral Agent, and the Unsecured Notes Indenture Trustee to make Plan
Distributions on account of the Allowed Claims under the First Lien Notes Indenture, the 2022 Notes Indenture, and
the 2023 Notes Indenture, as applicable, and deduct therefrom such reasonable compensation, fees, and expenses
(a) due to the First Lien Notes Indenture Trustee or the Unsecured Notes Indenture Trustee under the First Lien Notes
Indenture, the 2022 Notes Indenture, or the 2023 Notes Indenture, as applicable, or (b) incurred by the First Lien Notes
Indenture Trustee or the Unsecured Notes Indenture Trustee in making such Plan Distributions; and (3) permit the
First Lien Notes Indenture Trustee and the Unsecured Notes Indenture Trustee to seek compensation and/or
reimbursement of fees and expenses in accordance with the terms of this Plan. Except as provided in this Plan
(including Article VI hereof), on the Effective Date, the First Lien Notes Indenture Trustee and the Unsecured Notes
Indenture Trustee, and their respective agents, successors, and assigns shall be automatically and fully discharged of
all of their duties and obligations associated with the First Lien Notes Indenture, the 2022 Notes Indenture, or the 2023
Notes Indenture, as applicable. The commitments and obligations (if any) of the RBL Lenders, the First Lien
Noteholders or the Unsecured Noteholders to extend any further or future credit or financial accommodations to any
of the Debtors, any of their respective subsidiaries or any of their respective successors or assigns under the RBL
Credit Agreement, the First Lien Notes Indenture, the 2022 Notes Indenture, or the 2023 Notes Indenture, as
applicable, shall fully terminate and be of no further force or effect on the Effective Date.

I.       Corporate Action.

          Upon the Effective Date, all actions contemplated under the Plan shall be deemed authorized and approved
in all respects, including: (1) adoption or assumption, as applicable, of the Compensation and Benefit Programs;
(2) selection of the directors and officers for the Reorganized Debtors; (3) the issuance and distribution of the New
Common Equity; (4) implementation of the Restructuring Transactions; (5) issuance and distribution of the New
Warrants; (6) entry into the New Warrants Agreement, the Stockholders Agreement, and the Exit Facility Documents,
as applicable; (7) all other actions contemplated under the Plan (whether to occur before, on, or after the Effective
Date); (8) adoption of the New Organizational Documents; (9) the rejection, assumption, or assumption and
assignment, as applicable, of Executory Contracts and Unexpired Leases; and (10) all other acts or actions
contemplated or reasonably necessary or appropriate to promptly consummate the Restructuring Transactions
contemplated by the Plan (whether to occur before, on, or after the Effective Date). All matters provided for in the
Plan involving the corporate structure of the Debtors or the Reorganized Debtors, and any corporate, partnership,
limited liability company, or other governance action required by the Debtors or the Reorganized Debtor, as
applicable, in connection with the Plan shall be deemed to have occurred and shall be in effect, without any
requirement of further action by the Security holders, members, directors, or officers of the Debtors or the Reorganized
Debtors, as applicable. On or (as applicable) prior to the Effective Date, the appropriate officers of the Debtors or the
Reorganized Debtors, as applicable, shall be authorized and (as applicable) directed to issue, execute, and deliver the
agreements, documents, Securities, and instruments contemplated under the Plan (or necessary or desirable to effect
the transactions contemplated under the Plan) in the name of and on behalf of the Reorganized Debtors, including the
New Common Equity, the New Organizational Documents, the New Warrants and the New Warrants Agreement (as
applicable), the Exit Facility Documents, and any and all other agreements, documents, Securities, and instruments
relating to the foregoing. The authorizations and approvals contemplated by this Article IV.I shall be effective
notwithstanding any requirements under non-bankruptcy law.

J.       New Organizational Documents.

         On or immediately prior to the Effective Date, the New Organizational Documents shall be automatically
adopted by the applicable Reorganized Debtors. To the extent required under the Plan or applicable non-bankruptcy
law, each of the Reorganized Debtors will file its New Organizational Documents with the applicable Secretaries of

                                                           22
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 28 of 51



State and/or other applicable authorities in its respective state or country of organization if and to the extent required
in accordance with the applicable laws of the respective state or country of organization. The New Organizational
Documents will prohibit the issuance of non-voting equity Securities, to the extent required under section 1123(a)(6)
of the Bankruptcy Code. For the avoidance of doubt, the New Organizational Documents shall be consistent with the
Governance Term Sheet. After the Effective Date, the Reorganized Debtors may amend and restate their respective
New Organizational Documents, and the Reorganized Debtors may file such amended certificates or articles of
incorporation, bylaws, or such other applicable formation documents, and other constituent documents as permitted
by the laws of the respective states, provinces, or countries of incorporation and the New Organizational Documents.

K.       Indemnification Provisions in Organizational Documents.

         As of the Effective Date, the New Organizational Documents of each Reorganized Debtor shall, to the fullest
extent permitted by applicable law, provide for the indemnification, defense, reimbursement, exculpation, and/or
limitation of liability of, and advancement of fees and expenses to, current and former managers, directors, officers,
employees, or agents at least to the same extent as the certificate of incorporation, bylaws, or similar organizational
document of each of the respective Debtors on the Petition Date, against any claims or causes of action whether direct
or derivative, liquidated or unliquidated, fixed, or contingent, disputed or undisputed, matured or unmatured, known
or unknown, foreseen or unforeseen, asserted or unasserted.

L.       Directors and Officers of the Reorganized Debtors.

          As of the Effective Date, the term of the current members of the board of directors of JEI shall expire, and
all of the directors for the initial term of the New Board shall be appointed in accordance with the Governance Term
Sheet. The New Board shall initially consist of 7 members. In subsequent terms, the directors shall be selected in
accordance with the New Organizational Documents of the Reorganized Debtors. To the extent known, the identity
of the members of the New Board will be disclosed in the Plan Supplement or prior to the Confirmation Hearing,
consistent with section 1129(a)(5) of the Bankruptcy Code. Each director and officer of the Reorganized Debtors
shall serve from and after the Effective Date pursuant to the terms of the applicable New Organizational Documents
and other constituent documents.

M.       Effectuating Documents; Further Transactions.

         On and after the Effective Date, the Reorganized Debtors, and their respective officers, directors, members,
or managers (as applicable), are authorized to and may issue, execute, deliver, file, or record such contracts, Securities,
instruments, releases, and other agreements or documents and take such actions as may be necessary or appropriate to
effectuate, implement, and further evidence the terms and conditions of the Plan and the Securities issued pursuant to
the Plan in the name of and on behalf of the Reorganized Debtors, without the need for any approvals, authorization,
or consents except for those expressly required pursuant to the Plan.

N.       Section 1146 Exemption.

          To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether from a
Debtor to a Reorganized Debtor or to any other Person) of property under the Plan or pursuant to: (1) the issuance,
distribution, transfer, or exchange of any debt, equity Security, or other interest in the Debtors or the Reorganized
Debtors; (2) the Restructuring Transactions; (3) the creation, modification, consolidation, termination, refinancing,
and/or recording of any mortgage, deed of trust, or other security interest, or the securing of additional indebtedness
by such or other means; (4) the making, assignment, or recording of any lease or sublease; (5) the grant of collateral
as security for the Reorganized Debtors' obligations under and in connection with the Exit Facility; or (6) the making,
delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in connection with, the
Plan, including any deeds, bills of sale, assignments, or other instrument of transfer executed in connection with any
transaction arising out of, contemplated by, or in any way related to the Plan, shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, personal
property transfer tax, sales or use tax, mortgage recording tax, Uniform Commercial Code filing or recording fee,
regulatory filing or recording fee, or other similar tax or governmental assessment, and upon entry of the Confirmation
Order, the appropriate state or local governmental officials or agents shall forego the collection of any such tax or
governmental assessment and accept for filing and recordation any of the foregoing instruments or other documents
                                                            23
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 29 of 51



without the payment of any such tax, recordation fee, or governmental assessment. All filing or recording officers (or
any other Person with authority over any of the foregoing), wherever located and by whomever appointed, shall
comply with the requirements of section 1146(a) of the Bankruptcy Code, shall forego the collection of any such tax
or governmental assessment, and shall accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment.

O.       Director and Officer Liability Insurance.

         Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors shall be deemed to have
assumed all of the Debtors' D&O Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code
effective as of the Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy Court's approval
of the Reorganized Debtors' foregoing assumption of each of the unexpired D&O Liability Insurance Policies.
Notwithstanding anything to the contrary contained in the Plan, Confirmation of the Plan shall not discharge, impair,
or otherwise modify any indemnity obligations assumed by the foregoing assumption of the D&O Liability Insurance
Policies, and each such indemnity obligation will be deemed and treated as an Executory Contract that has been
assumed by the Debtors under the Plan as to which no Proof of Claim need be filed.

          In addition, after the Effective Date, none of the Reorganized Debtors shall terminate or otherwise reduce the
coverage under any D&O Liability Insurance Policies (including any "tail policy") in effect on or after the Petition
Date, with respect to conduct occurring prior thereto, and all directors and officers of the Debtors who served in such
capacity at any time prior to the Effective Date shall be entitled to the full benefits of any such policy for the full term
of such policy, to the extent set forth therein, regardless of whether such directors and officers remain in such positions
after the Effective Date.

P.       Management Incentive Program.

         On the Effective Date, the Reorganized Debtors shall implement the Management Incentive Plan pursuant to
the terms set forth in the Management Compensation Term Sheet attached to the Restructuring Support Agreement,
and which shall be Filed with the Plan Supplement.

Q.       Employee and Retiree Benefits.

         Unless otherwise provided herein, and subject to Article V hereof, all employee wages, compensation, and
benefit programs in place as of the Effective Date with the Debtors shall be assumed by the Reorganized Debtors and
shall remain in place as of the Effective Date, and the Reorganized Debtors will continue to honor such agreements,
arrangements, programs, and plans. Notwithstanding the foregoing, pursuant to section 1129(a)(13) of the Bankruptcy
Code, from and after the Effective Date, all retiree benefits (as such term is defined in section 1114 of the Bankruptcy
Code), if any, shall continue to be paid in accordance with applicable law.

R.       Preservation of Causes of Action.

         In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII hereof, each
Reorganized Debtor, as applicable, shall retain and may enforce all rights to commence and pursue, as appropriate,
any and all Causes of Action of the Debtors, whether arising before or after the Petition Date, including any actions
specifically enumerated in the Schedule of Retained Causes of Action, and the Reorganized Debtors' rights to
commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding the occurrence of the
Effective Date, other than the Causes of Action released by the Debtors pursuant to the releases and exculpations
contained in the Plan, including in Article VIII hereof, which shall be deemed released and waived by the Debtors and
the Reorganized Debtors as of the Effective Date.

          The Reorganized Debtors may pursue such retained Causes of Action, as appropriate, in accordance with the
best interests of the Reorganized Debtors. No Entity (other than the Released Parties) may rely on the absence of
a specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause of Action
against it as any indication that the Debtors or the Reorganized Debtors, as applicable, will not pursue any and
all available Causes of Action of the Debtors against it. The Debtors and the Reorganized Debtors expressly

                                                            24
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 30 of 51



reserve all rights to prosecute any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan, including Article VIII hereof. Unless otherwise agreed upon in writing by the parties to
the applicable Cause of Action, all objections to the Schedule of Retained Causes of Action must be Filed with
the Bankruptcy Court on or before thirty (30) days after the Effective Date. Any such objection that is not
timely filed shall be disallowed and forever barred, estopped, and enjoined from assertion against any
Reorganized Debtor, without the need for any objection or responsive pleading by the Reorganized Debtors or
any other party in interest or any further notice to or action, order, or approval of the Bankruptcy Court. The
Reorganized Debtors may settle any such objection without any further notice to or action, order, or approval of the
Bankruptcy Court. If there is any dispute regarding the inclusion of any Cause of Action on the Schedule of Retained
Causes of Action that remains unresolved by the Debtors or Reorganized Debtors, as applicable, and the objection
party for thirty (30) days, such objection shall be resolved by the Bankruptcy Court. Unless any Causes of Action of
the Debtors against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled in the
Plan or a Final Order, the Reorganized Debtors expressly reserve all Causes of Action, for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or
as a consequence of the Confirmation or Consummation.

         The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors notwithstanding the
rejection or repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or pursuant to the
Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor may hold
against any Entity shall vest in the Reorganized Debtors, except as otherwise expressly provided in the Plan, including
Article VIII hereof. The applicable Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have the
exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to or action, order, or approval of the
Bankruptcy Court.

S.       Indenture Trustees' Expenses.

         On the Effective Date, the Debtors shall distribute Cash to the First Lien Notes Indenture Trustee and the
Unsecured Notes Indenture Trustee in amounts equal to their respective Indenture Trustees' Expenses. If the Debtors
or the Reorganized Debtors dispute the reasonableness of any Indenture Trustees' Expenses, the Debtors, the
Reorganized Debtors, the First Lien Notes Indenture Trustee, or the Unsecured Notes Indenture Trustee, as applicable,
may submit such dispute to the Bankruptcy Court for a determination of the reasonableness of such fees or expenses
and the disputed portion of the Indenture Trustees' Expenses shall not be paid until the dispute is resolved. The
undisputed portion of the Indenture Trustees' Expenses shall be paid as provided herein. Nothing contained herein
shall otherwise affect the right of the First Lien Notes Indenture Trustee or the Unsecured Notes Indenture Trustee to
assert their charging lien, to the extent applicable under the terms of the First Lien Notes Indenture, 2022 Notes
Indenture, or the 2023 Notes Indenture, provided, however, that upon the full and indefeasible payment of the
applicable Indenture Trustees' Expenses, the applicable charging lien shall be deemed released and discharged in full.
For the avoidance of doubt, the First Lien Notes Indenture Trustee and the Unsecured Notes Indenture Trustee shall
not be required to file a Proof of Claim on account of either the First Lien Notes Claims, the Unsecured Notes Claims,
or the Indenture Trustees' Expenses.

                                     ARTICLE V.
                TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Assumption and Rejection of Executory Contracts and Unexpired Leases.

         On the Effective Date, except as otherwise provided in Article V.H.1 and elsewhere herein, all Executory
Contracts or Unexpired Leases not otherwise assumed or rejected will be deemed assumed by the applicable
Reorganized Debtor in accordance with the provisions and requirements of sections 365 and 1123 of the Bankruptcy
Code, other than those that are: (1) identified on the Rejected Executory Contracts and Unexpired Leases Schedule;
(2) previously expired or terminated pursuant to their own terms; (3) have been previously assumed or rejected by the


                                                           25
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 31 of 51



Debtors pursuant to a Final Order; (4) are the subject of a motion to reject that is pending on the Effective Date; or
(5) have an ordered or requested effective date of rejection that is after the Effective Date.

          Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving the assumptions,
assumptions and assignments, or rejections of the Executory Contracts or Unexpired Leases as set forth in the Plan,
the Assumed Executory Contract and Unexpired Leases Schedule, or the Rejected Executory Contracts and Unexpired
Leases Schedule, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Except as otherwise specifically set
forth herein, assumptions or rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are effective
as of the Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or by Bankruptcy
Court order but not assigned to a third party before the Effective Date shall re-vest in and be fully enforceable by the
applicable contracting Reorganized Debtor in accordance with its terms, except as such terms may have been modified
by the provisions of the Plan or any order of the Bankruptcy Court authorizing and providing for its assumption. Any
motions to assume Executory Contracts or Unexpired Leases pending on the Effective Date shall be subject to approval
by a Final Order on or after the Effective Date but may be withdrawn, settled, or otherwise prosecuted by the
Reorganized Debtors.

          To the maximum extent permitted by law, to the extent any provision in any Executory Contract or Unexpired
Lease assumed or assumed and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption or assumption and assignment of such Executory Contract or
Unexpired Lease (including any "change of control" provision), then such provision shall be deemed modified such
that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate such
Executory Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.
Notwithstanding anything to the contrary in the Plan, the Debtors or the Reorganized Debtors, as applicable, reserve
the right to alter, amend, modify, or supplement the Assumed Executory Contracts and Unexpired Leases Schedule
and the Rejected Executory Contracts and Unexpired Leases Schedule at any time up to forty-five (45) days after the
Effective Date, so long as such allocation, amendment, modification, or supplement is consistent with the
Restructuring Support Agreement.

B.       Claims Based on Rejection of Executory Contracts or Unexpired Leases.

          Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with respect to
Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the Plan or the
Confirmation Order, if any, must be Filed with the Bankruptcy Court within thirty (30) days after the later of (1) the
date of entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection, (2) the
effective date of such rejection, or (3) the Effective Date. Any Claims arising from the rejection of an Executory
Contract or Unexpired Lease not Filed with the Bankruptcy Court within such time will be automatically
disallowed, forever barred from assertion, and shall not be enforceable against the Debtors or the Reorganized
Debtors, the Estates, or their property without the need for any objection by the Reorganized Debtors or
further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity, and any Claim
arising out of the rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied,
released, and discharged, notwithstanding anything in the Proof of Claim to the contrary. All Allowed Claims
arising from the rejection of the Debtors' Executory Contracts or Unexpired Leases shall be classified as General
Unsecured Claims and shall be treated in accordance with Article III.B.6 or Article III.B.7 of this Plan.

C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

         No later than seven (7) calendar days before the Confirmation Hearing, the Debtors shall provide notices of
proposed Cure amounts to the counterparties to the agreements listed on the Assumed Executory Contracts and
Unexpired Leases Schedule, which shall include a description of the procedures for objecting to the proposed Cure
amounts or the Reorganized Debtors' ability to provide "adequate assurance of future performance thereunder" (within
the meaning of section 365 of the Bankruptcy Code). Unless otherwise agreed in writing by the parties in the
applicable Executory Contract or Unexpired Lease, any objection by a counterparty to an Executory Contract or
Unexpired Lease to a proposed assumption or related Cure amount must be Filed, served, and actually received by the
counsel to the Debtor no later than the date and time specified in the notice. Any counterparty to an Executory Contract
or Unexpired Lease that fails to object timely to the proposed assumption or Cure amount will be deemed to have
assented to such assumption or Cure amount. Notwithstanding anything herein to the contrary, in the event that any
                                                          26
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 32 of 51



Executory Contract or Unexpired Lease is added to the Assumed Executory Contracts and Unexpired Leases Schedule
after such 7-day deadline, a notice of proposed Cure amounts with respect to such Executory Contract or Unexpired
Lease will be sent promptly to the counterparty thereof.

         Unless otherwise agreed upon in writing by the parties to the applicable Executory Contract or Unexpired
Lease, all requests for payment of Cure that differ from the amounts paid or proposed to be paid by the Debtors or the
Reorganized Debtors to a counterparty must be Filed with the Bankruptcy Court on or before thirty (30) days after the
Effective Date. Any such request that is not timely filed shall be disallowed and forever barred, estopped, and enjoined
from assertion, and shall not be enforceable against any Reorganized Debtor, without the need for any objection by
the Reorganized Debtors or any other party in interest or any further notice to or action, order, or approval of the
Bankruptcy Court. Any Cure shall be deemed fully satisfied, released, and discharged upon payment by the Debtors
or the Reorganized Debtors of the Cure; provided that nothing herein shall prevent the Reorganized Debtors from
paying any Cure despite the failure of the relevant counterparty to file such request for payment of such Cure amount.
The Reorganized Debtors also may settle any Cure without any further notice to or action, order, or approval of the
Bankruptcy Court.

          The Debtors or the Reorganized Debtors, as applicable, shall pay the Cure amounts, if any, on the Effective
Date or as soon as reasonably practicable thereafter, or non such other terms as the parties to such Executory Contracts
or Unexpired Leases may agree. If there is any dispute regarding any Cure, the ability of the Reorganized Debtors or
any assignee to provide "adequate assurance of future performance" within the meaning of section 365 of the
Bankruptcy Code, or any other matter pertaining to assumption, then payment of the applicable Cure amount shall
occur as soon as reasonably practicable after entry of a Final Order resolving such dispute, approving such assumption
(and, if applicable, assignment), or as may be agreed upon by the Debtors or the Reorganized Debtors, as applicable,
and the counterparty to the Executory Contract or Unexpired Lease.

          Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in
the full release and satisfaction of any Cures, Claims, or defaults, whether monetary or nonmonetary, including
defaults of provisions restricting the change in control or ownership interest composition or any bankruptcy-related
defaults, arising at any time prior to the effective date of assumption. Any and all Proofs of Claim based upon
Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11 Cases, including pursuant
to the Confirmation Order, shall be deemed disallowed and expunged as of the later of (1) the date of entry of
an order of the Bankruptcy Court (including the Confirmation Order) approving such assumption, (2) the
effective date of such assumption or (3) the Effective Date without the need for any objection thereto or any
further notice to or action, order, or approval of the Bankruptcy Court.

D.       Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases.

         Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall not constitute
a termination of preexisting obligations owed to the Debtors or the Reorganized Debtors, as applicable, under such
Executory Contracts or Unexpired Leases. In particular, notwithstanding any non-bankruptcy law to the contrary, the
Reorganized Debtors expressly reserve and do not waive any right to receive, or any continuing obligation of a
counterparty to provide, warranties or continued maintenance obligations with respect to goods previously purchased
by the Debtors pursuant to rejected Executory Contracts or Unexpired Leases.

E.       Insurance Policies.

         Each of the Debtors' insurance policies and any agreements, documents, or instruments relating thereto, are
treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan, on the Effective Date, (1) the
Debtors shall be deemed to have assumed all insurance policies and any agreements, documents, and instruments
relating to coverage of all insured Claims and (2) such insurance policies and any agreements, documents, or
instruments relating thereto shall revest in the Reorganized Debtors.




                                                          27
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 33 of 51



F.       Reservation of Rights.

         Nothing contained in the Plan or the Plan Supplement shall constitute an admission by the Debtors or any
other party that any contract or lease is in fact an Executory Contract or Unexpired Lease or that any Reorganized
Debtor has any liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
unexpired at the time of assumption or rejection, the Debtors or the Reorganized Debtors, as applicable, shall have
forty-five (45) days following entry of a Final Order resolving such dispute to alter their treatment of such contract or
lease.

G.       Nonoccurrence of Effective Date.

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code.

H.       Employee Compensation and Benefits.

         1.   Compensation and Benefit Programs.

        Subject to the provisions of the Plan, all Compensation and Benefits Programs shall be treated as Executory
Contracts under the Plan and deemed assumed on the Effective Date pursuant to the provisions of sections 365
and 1123 of the Bankruptcy Code, except for:

                  (a)      all employee equity or equity-based incentive plans, and any provisions set forth in the
                           Compensation and Benefits Program that provide for rights to acquire Equity Interests in
                           any of the Debtors; and

                  (b)      Compensation and Benefits Programs that, as of the entry of the Confirmation Order, have
                           been specifically waived by the beneficiaries of any employee benefit plan or contract.

         Any assumption of Compensation and Benefits Programs pursuant to the terms herein shall not be deemed
to trigger any applicable change of control, immediate vesting, termination, or similar provisions therein. No
counterparty shall have rights under a Compensation and Benefits Program assumed pursuant to the Plan other than
those applicable immediately prior to such assumption.

         On the Effective Date, pursuant to the provisions of sections 365 and 1123 of the Bankruptcy Code, the
Management Employment Agreements shall be deemed assumed, and the Debtors and the Reorganized Debtors shall
not seek to reject the Management Employment Agreements after the Effective Date.

         2.       Workers' Compensation Programs.

          As of the Effective Date, except as set forth in the Plan Supplement, the Debtors and the Reorganized Debtors
shall continue to honor their obligations under: (a) all applicable workers' compensation laws in states in which the
Reorganized Debtors operate; and (b) the Debtors' written contracts, agreements, agreements of indemnity,
self-insured workers' compensation bonds, policies, programs, and plans for workers' compensation and workers'
compensation insurance. All Proofs of Claims on account of workers' compensation shall be deemed withdrawn
automatically and without any further notice to or action, order, or approval of the Bankruptcy Court; provided that
nothing in the Plan shall limit, diminish, or otherwise alter the Debtors' or Reorganized Debtors' defenses, Causes of
Action, or other rights under applicable non-bankruptcy law with respect to any such contracts, agreements, policies,
programs, and plans; provided further that nothing herein shall be deemed to impose any obligations on the Debtors
in addition to what is provided for under applicable state law.




                                                           28
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 34 of 51



I.       Contracts and Leases Entered Into After the Petition Date.

        Contracts and leases entered into after the Petition Date by any Debtor, including any Executory Contracts
and Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or the Reorganized
Debtors in the ordinary course of their business. Accordingly, such contracts and leases (including any assumed
Executory Contracts and Unexpired Leases) will survive and remain unaffected by entry of the Confirmation Order.

                                             ARTICLE VI.
                                 PROVISIONS GOVERNING DISTRIBUTIONS

A.       Distributions on Account of Claims Allowed as of the Effective Date.

          Except as otherwise provided herein, in a Final Order, or as otherwise agreed to by the Debtors or the
Reorganized Debtors, as the case may be, and the holder of the applicable Allowed Claim on the first Distribution
Date, the Reorganized Debtors shall make initial distributions under the Plan on account of Claims Allowed on or
before the Effective Date, subject to the Reorganized Debtors' right to object to Claims; provided that (1) Allowed
Administrative Claims with respect to liabilities incurred by the Debtors in the ordinary course of business during the
Chapter 11 Cases or assumed by the Debtors prior to the Effective Date shall be paid or performed in the ordinary
course of business in accordance with the terms and conditions of any controlling agreements, course of dealing,
course of business, or industry practice, (2) Allowed Priority Tax Claims shall be paid in accordance with Article II.C
of the Plan, and (3) Allowed General Unsecured Claims against Debtors other than JEI and/or JEI, LLC, shall be paid
in accordance with Article III.B.6 of the Plan. To the extent any Allowed Priority Tax Claim is not due and owing on
the Effective Date, such Claim shall be paid in full in Cash in accordance with the terms of any agreement between
the Debtors and the holder of such Claim or as may be due and payable under applicable non-bankruptcy law or in the
ordinary course of business. Thereafter, a Distribution Date shall occur no less frequently than once in every thirty
(30) days, as necessary, in the Reorganized Debtors' sole discretion.

B.       Disbursing Agent.

         All distributions under the Plan shall be made by the Reorganized Debtors. The Disbursing Agent shall not
be required to give any bond or surety or other security for the performance of its duties unless otherwise ordered by
the Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered, all costs and
expenses of procuring any such bond or surety shall be borne by the Reorganized Debtors.

C.       Rights and Powers of Disbursing Agent.

         1.   Powers of the Disbursing Agent.

        The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated hereby;
(c) employ professionals to represent it with respect to its responsibilities; and (d) exercise such other powers as may
be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Disbursing Agent to be necessary and proper to implement the provisions hereof.

         2.   Expenses Incurred On or After the Effective Date.

          Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and expenses
incurred by the Disbursing Agent on or after the Effective Date (including taxes), and any reasonable compensation
and expense reimbursement claims (including reasonable attorney fees and expenses), made by the Disbursing Agent
shall be paid in Cash by the Reorganized Debtors.




                                                          29
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 35 of 51



D.       Delivery of Distributions and Undeliverable or Unclaimed Distributions.

         1.   Record Date for Distribution.

          On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
distributions shall instead be authorized and entitled to recognize only those record holders listed on the Claims
Register as of the close of business on the Distribution Record Date. If a Claim, other than one based on a publicly
traded Security, is transferred twenty (20) or fewer days before the Distribution Record Date, the Distribution Agent
shall make distributions to the transferee only to the extent practical and, in any event, only if the relevant transfer
form contains an unconditional and explicit certification and waiver of any objection to the transfer by the transferor.

         2.   Delivery of Distributions in General.

          Except as otherwise provided herein, the Disbursing Agent shall make distributions to holders of Allowed
Claims and Allowed Interests (as applicable) as of the Distribution Record Date at the address for each such holder as
indicated on the Debtors' records as of the date of any such distribution; provided, however, that the manner of such
distributions shall be determined at the discretion of the Reorganized Debtors.

         3.   Delivery of Distributions on First Lien Notes Claims and Unsecured Notes Claims.

          The First Lien Notes Indenture Trustee shall be deemed to be the holder of all Allowed Class 4 Claims and
the Unsecured Notes Indenture Trustee shall be deemed to be the holder of all Allowed Class 5 Claims for purposes
of distributions to be made hereunder, and all distributions on account of such Allowed Claims shall be made to the
applicable indenture trustee. As soon as practicable following compliance with the requirements set forth in Article VI
hereof, the First Lien Notes Indenture Trustee and Unsecured Notes Indenture Trustee shall arrange to deliver or direct
the delivery of such distributions to or on behalf of the holders of Allowed First Lien Notes Claims and Allowed
Unsecured Notes Claims, respectively, in accordance with the terms of the First Lien Notes Indenture, the 2022 Notes
Indenture, the 2023 Notes Indenture, and the Plan. Notwithstanding anything in the Plan to the contrary, and without
limiting the exculpation and release provisions of the Plan, the First Lien Notes Indenture Trustee and Unsecured
Notes Indenture Trustee shall not have any liability to any Entity with respect to distributions made or directed to be
made by the First Lien Notes Indenture Trustee or Unsecured Notes Indenture Trustee.

         4.   Minimum Distributions.

          No fractional shares of New Common Equity or New Warrants shall be distributed and no Cash shall be
distributed in lieu of such fractional amounts. When any distribution pursuant to the Plan on account of an Allowed
Claim or Allowed Interest (as applicable) would otherwise result in the issuance of a number of shares of New
Common Equity or New Warrants that is not a whole number, the actual distribution of shares of New Common
Equity or New Warrants shall be rounded as follows: (a) fractions of one-half (½) or greater shall be rounded to the
next higher whole number and (b) fractions of less than one-half (½) shall be rounded to the next lower whole number
with no further payment therefor. The total number of authorized shares of New Common Equity or New Warrants
to be distributed to holders of Allowed Claims and Allowed Interests hereunder shall be adjusted as necessary to
account for the foregoing rounding.

         5.   Undeliverable Distributions and Unclaimed Property.

          In the event that any distribution to any holder of Allowed Claims or Allowed Interests (as applicable) is
returned as undeliverable, no distribution to such holder shall be made unless and until the Disbursing Agent has
determined the then-current address of such holder, at which time such distribution shall be made to such holder
without interest; provided, however, that such distributions shall be deemed unclaimed property under section 347(b)
of the Bankruptcy Code at the expiration of one year from the Effective Date. After such date, all unclaimed property
or interests in property shall revert to the Reorganized Debtors automatically and without need for a further order by
the Bankruptcy Court (notwithstanding any applicable federal, provincial or state escheat, abandoned, or unclaimed
property laws to the contrary), and the Claim of any holder of Claims and Interests to such property or Interest in
property shall be discharged and forever barred.

                                                          30
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 36 of 51



         6.   Surrender of Canceled Instruments or Securities.

         On the Effective Date or as soon as reasonably practicable thereafter, each holder of a certificate or instrument
evidencing a Claim or an Interest shall be deemed to have surrendered such certificate or instrument to the Distribution
Agent. Such surrendered certificate or instrument shall be cancelled solely with respect to the Debtors, and such
cancellation shall not alter the obligations or rights of any non-Debtor third parties vis-à-vis one another with respect
to such certificate or instrument, including with respect to any indenture or agreement that governs the rights of the
holder of a Claim or Interest, which shall continue in effect for purposes of allowing holders to receive distributions
under the Plan, charging liens, priority of payment, and indemnification rights. Notwithstanding anything to the
contrary herein, this paragraph shall not apply to certificates or instruments evidencing Claims that are Unimpaired
under the Plan.

E.       Manner of Payment.

         1. All distributions of the New Common Equity and New Warrants to the holders of the applicable Allowed
Claims under the Plan shall be made by the Disbursing Agent on behalf of the Debtors or Reorganized Debtors, as
applicable.

         2. All distributions of Cash to the holders of the applicable Allowed Claims under the Plan shall be made
by the Disbursing Agent on behalf of the applicable Debtor or Reorganized Debtor.

          3. At the option of the Disbursing Agent, any Cash payment to be made hereunder may be made by check
or wire transfer or as otherwise required or provided in applicable agreements.

F.       Section 1145 Exemption.

          Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and distribution of the New
Common Equity and the New Warrants, as contemplated by Article III.B hereof, shall be exempt from, among other
things, the registration requirements of section 5 of the Securities Act and any other applicable law requiring
registration prior to the offering, issuance, distribution, or sale of Securities. In addition, under section 1145 of the
Bankruptcy Code, such New Common Equity and the New Warrants will be freely tradable in the U.S. by the
recipients thereof, subject to the provisions of (i) section 1145(b)(1) of the Bankruptcy Code relating to the definition
of an underwriter in section 2(a)(11) of the Securities Act, (ii) compliance with applicable securities laws and any
rules and regulations of the Securities and Exchange Commission, if any, applicable at the time of any future transfer
of such Securities or instruments, and (iii) any restrictions in the Reorganized Debtors' New Organizational Documents
or Stockholders Agreement.

G.       Compliance with Tax Requirements.

          In connection with the Plan, to the extent applicable, the Debtors, Reorganized Debtors, Disbursing Agent,
and any applicable withholding agent shall comply with all tax withholding and reporting requirements imposed on
them by any Governmental Unit, and all distributions made pursuant to the Plan shall be subject to such withholding
and reporting requirements. Notwithstanding any provision in the Plan to the contrary, such parties shall be authorized
to take all actions necessary or appropriate to comply with such withholding and reporting requirements, including
liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information necessary to facilitate such distributions,
or establishing any other mechanisms they believe are reasonable and appropriate. The Debtors and Reorganized
Debtors reserve the right to allocate all distributions made under the Plan in compliance with all applicable wage
garnishments, alimony, child support, and other spousal awards, Liens, and encumbrances.

H.       Allocations.

         Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims (as
determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal amount of
the Claims, to any portion of such Claims for accrued but unpaid interest.

                                                           31
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 37 of 51



I.       No Postpetition Interest on Claims.

        Unless otherwise specifically provided for in the Plan or the Confirmation Order, or required by applicable
bankruptcy and non-bankruptcy law, postpetition interest shall not accrue or be paid on any prepetition Claims, and
no holder of a Claim shall be entitled to interest accruing on or after the Petition Date on such Claim.

J.       Foreign Currency Exchange Rate.

        Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim asserted in
currency other than U.S. dollars shall be automatically deemed converted to the equivalent U.S. dollar value using the
exchange rate for the applicable currency as published in The Wall Street Journal, National Edition, on the Effective
Date.

K.       Setoffs and Recoupment.

          Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant to section 553 of the
Bankruptcy Code, set off and/or recoup against any Plan Distributions to be made on account of any Allowed Claim,
any and all claims, rights, and Causes of Action that such Reorganized Debtor may hold against the holder of such
Allowed Claim to the extent such setoff or recoupment is either (1) agreed in amount among the relevant Reorganized
Debtor(s) and the holder of the Allowed Claim or (2) otherwise adjudicated by the Bankruptcy Court or another court
of competent jurisdiction; provided, however, that neither the failure to effectuate a setoff or recoupment nor the
allowance of any Claim hereunder shall constitute a waiver or release by a Reorganized Debtor or its successor of any
and all claims, rights, and Causes of Action that such Reorganized Debtor or its successor may possess against the
applicable holder. In no event shall any holder of a Claim be entitled to recoup such Claim against any claim, right,
or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such holder actually has performed
such recoupment and provided notice thereof in writing to the Debtors in accordance with Article XII.G hereof on or
before the Effective Date, notwithstanding any indication in any Proof of Claim or otherwise that such holder asserts,
has, or intends to preserve any right of recoupment.

L.       Claims Paid or Payable by Third Parties.

         1.   Claims Paid by Third Parties.

          The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and such Claim shall be
disallowed without a Claims objection having to be Filed and without any further notice to or action, order, or approval
of the Bankruptcy Court, to the extent that the holder of such Claim receives payment in full on account of such Claim
from a party that is not a Debtor or a Reorganized Debtor. Subject to the last sentence of this paragraph, to the extent
a holder of a Claim receives a distribution on account of such Claim and receives payment from a party that is not a
Debtor or a Reorganized Debtor on account of such Claim, such holder shall, within fourteen (14) days of receipt
thereof, repay or return the distribution to the applicable Reorganized Debtor, to the extent the holder's total recovery
on account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of
any such distribution under the Plan. The failure of such holder to timely repay or return such distribution shall result
in the holder owing the applicable Reorganized Debtor annualized interest at the Federal Judgment Rate on such
amount owed for each Business Day after the fourteen (14) day grace period specified above until the amount is repaid.

         2.   Claims Payable by Third Parties.

         No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors' insurance policies until the holder of such Allowed Claim has exhausted all remedies with respect
to such insurance policy. To the extent that one or more of the Debtors' insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers'
agreement, the applicable portion of such Claim may be expunged without a Claims objection having to be Filed and
without any further notice to or action, order, or approval of the Bankruptcy Court.




                                                           32
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 38 of 51



         3.   Applicability of Insurance Policies.

         Except as otherwise provided in the Plan, distributions to holders of Allowed Claims shall be in accordance
with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
under any policies of insurance, nor shall anything contained herein constitute or be deemed a waiver by such insurers
of any defenses, including coverage defenses, held by such insurers.

                                            ARTICLE VII.
                               PROCEDURES FOR RESOLVING CONTINGENT,
                                 UNLIQUIDATED, AND DISPUTED CLAIMS

A.       Disputed Claims Process.

         There is no requirement to file a Proof of Claim (or move the Bankruptcy Court for allowance) to have a
Claim Allowed for the purposes of the Plan, except as provided in Article V.B of the Plan. On and after the Effective
Date, except as otherwise provided in this Plan, all Allowed Claims shall be satisfied in the ordinary court of business
of the Reorganized Debtors. The Debtors and the Reorganized Debtors, as applicable, shall have the exclusive
authority to (i) determine, without the need for notice to or action, order, or approval of the Bankruptcy Court, that a
claim subject to any Proof of Claim that is Filed is Allowed and (ii) file, settle, compromise, withdraw, or litigate to
judgment any objections to Claims as permitted under this Plan. If the Debtors or Reorganized Debtors dispute any
Claim, such dispute shall be determined, resolved, or adjudicated, as the case may be, in the manner as if the
Chapter 11 Cases had not been commenced and shall survive the Effective Date as if the Chapter 11 Cases had not
been commenced; provided that the Debtors or Reorganized Debtors may elect, at their sole option, to object to any
Claim (other than Claims expressly Allowed by this Plan) and to have the validity or amount of any Claim adjudicated
by the Bankruptcy Court; provided, further, that Holders of Claims may elect to resolve the validity or amount of any
Claim in the Bankruptcy Court. If a Holder makes such an election, the Bankruptcy Court shall apply the law that
would have governed the dispute if the Chapter 11 Cases had not been filed. All Proofs of Claim Filed in the
Chapter 11 Cases shall be considered object to and Disputed without further action by the Debtors. Except as
otherwise provided herein, all Proofs of Claim Filed after the Effective Date shall be disallowed and forever
barred, estopped, and enjoined from assertion, and shall not be enforceable against any Reorganized Debtor,
without the need for any objection by the Reorganized Debtors or any further notice to or action, order, or
approval of the Bankruptcy Court.

B.       Allowance of Claims.

         After the Effective Date, each of the Reorganized Debtors shall have and retain any and all rights and defenses
such Debtor had with respect to any Claim or Interest immediately prior to the Effective Date. The Debtors may
affirmatively determine to deem Unimpaired Claims Allowed to the same extent such Claims would be allowed under
applicable non-bankruptcy law.

C.       Claims Administration Responsibilities.

          Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized Debtors shall
have the sole authority: (1) to File, withdraw, or litigate to judgment, objections to Claims or Interests; (2) to settle or
compromise any Disputed Claim without any further notice to or action, order, or approval by the Bankruptcy Court;
and (3) to administer and adjust the Claims Register to reflect any such settlements or compromises without any further
notice to or action, order, or approval by the Bankruptcy Court. For the avoidance of doubt, except as otherwise
provided herein, from and after the Effective Date, each Reorganized Debtor shall have and retain any and all rights
and defenses such Debtor had immediately prior to the Effective Date with respect to any Disputed Claim or Interest,
including the Causes of Action retained pursuant to Article IV.R of the Plan.

         Any objections to Claims and Interests other than General Unsecured Claims shall be served and filed on or
before the 180th day after the Effective Date or by such later date as ordered by the Bankruptcy Court. All Claims



                                                            33
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 39 of 51



and Interests other than General Unsecured Claims not objected to by the end of such 180-day period shall be deemed
Allowed unless such period is extended upon approval of the Bankruptcy Court.

        Notwithstanding the foregoing, the Debtors and Reorganized Debtors shall be entitled to dispute and/or
otherwise object to any General Unsecured Claim in accordance with the Bankruptcy Code or any applicable
nonbankruptcy law. If the Debtors, or Reorganized Debtors dispute any General Unsecured Claim, such dispute shall
be determined, resolved, or adjudicated, as the case may be, in the manner as if the Chapter 11 Cases had not been
commenced. In any action or proceeding to determine the existence, validity, or amount of any General Unsecured
Claim, any and all claims or defenses that could have been asserted by the applicable Debtor(s) or the Entity holding
such General Unsecured Claim are preserved as if the Chapter 11 Cases had not been commenced.

D.       Adjustment to Claims or Interests without Objection.

         Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied, amended, or superseded
may be adjusted or expunged on the Claims Register by the Reorganized Debtors without the Reorganized Debtors
having to File an application, motion, complaint, objection, or any other legal proceeding seeking to object to such
Claim or Interest and without any further notice to or action, order, or approval of the Bankruptcy Court.

E.       Disallowance of Claims or Interests.

          All Claims and Interests of any Entity from which property is sought by the Debtors under sections 542, 543,
550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized Debtors allege is a transferee of a transfer
that is avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be
disallowed if: (a) the Entity, on the one hand, and the Debtors or the Reorganized Debtors, as applicable, on the other
hand, agree or the Bankruptcy Court has determined by Final Order that such Entity or transferee is liable to turn over
any property or monies under any of the aforementioned sections of the Bankruptcy Code; and (b) such Entity or
transferee has failed to turn over such property by the date set forth in such agreement or Final Order.

F.       No Distributions Pending Allowance.

          Notwithstanding any other provision of the Plan, if any portion of a Claim or Interest is a Disputed Claim or
Interest, as applicable, no payment or distribution provided hereunder shall be made on account of such Claim or
Interest unless and until such Disputed Claim or Interest becomes an Allowed Claim or Interest; provided that if only
the Allowed amount of an otherwise valid Claim or Interest is Disputed, such Claim or Interest shall be deemed
Allowed in the amount not Disputed and payment or distribution shall be made on account of such undisputed amount.

G.       Distributions After Allowance.

          To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or Interest, distributions
(if any) shall be made to the holder of such Allowed Claim or Interest in accordance with the provisions of the Plan.
As soon as reasonably practicable after the date that the order or judgment of the Bankruptcy Court allowing any
Disputed Claim or Interest becomes a Final Order, the Disbursing Agent shall provide to the holder of such Claim or
Interest the distribution (if any) to which such holder is entitled under the Plan as of the Effective Date, without any
interest to be paid on account of such Claim or Interest.

H.       No Interest.

         Unless otherwise specifically provided for herein or by order of the Bankruptcy Court, postpetition interest
shall not accrue or be paid on Claims, and no holder of a Claim shall be entitled to interest accruing on or after the
Petition Date on any Claim or right. Additionally, and without limiting the foregoing, interest shall not accrue or be
paid on any Disputed Claim with respect to the period from the Effective Date to the date a final distribution is made
on account of such Disputed Claim, if and when such Disputed Claim becomes an Allowed Claim.




                                                          34
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 40 of 51



                                       ARTICLE VIII.
                 SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Discharge of Claims and Termination of Interests.

          Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan or in any contract, instrument, or other agreement or document created or entered into pursuant to the Plan, the
distributions, rights, and treatment that are provided in the Plan shall be in complete satisfaction, discharge, and
release, effective as of the Effective Date, of Claims (including any Intercompany Claims resolved or compromised
after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever,
including any interest accrued on Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, Liens on, obligations of, rights against, and interests in, the Debtors or any of their assets or
properties, regardless of whether any property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date,
any liability (including withdrawal liability) to the extent such Claims or Interests relate to services performed by
employees of the Debtors prior to the Effective Date and that arise from a termination of employment, any contingent
or non-contingent liability on account of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not:
(1) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section 501 of the Bankruptcy
Code; (2) a Claim or Interest based upon such debt, right, or interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the holder of such a Claim or Interest has accepted the Plan. The Confirmation Order shall
be a judicial determination of the discharge of all Claims (other than the Reinstated Claims) and Interests (other than
the Intercompany Interests that are Reinstated) subject to the occurrence of the Effective Date.

B.       Release of Liens.

         Except as otherwise provided in the Plan, or in any contract, instrument, release, or other agreement
or document created pursuant to the Plan, on the Effective Date and concurrently with the applicable
distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of the portion
of the Secured Claim that is Allowed as of the Effective Date, except for Other Secured Claims that the Debtors
elect to Reinstate or Hedge Claims with respect to which the applicable counterparty has agreed to
Reinstatement in accordance with this Plan, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and discharged, and all of the right, title,
and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their successors and assigns. Any holder of such Secured Claim (and
the applicable agents for such holder) shall be authorized and directed, at the sole cost and expense of the
Reorganized Debtors, to release any collateral or other property of any Debtor (including any cash collateral
and possessory collateral) held by such holder (and the applicable agents for such holder), and to take such
actions as may be reasonably requested by the Reorganized Debtors to evidence the release of such Lien,
including the execution, delivery, and filing or recording of such releases. The presentation or filing of the
Confirmation Order to or with any federal, state, provincial, or local agency or department shall constitute
good and sufficient evidence of, but shall not be required to effect, the termination of such Liens.

         To the extent that any holder of a Secured Claim that has been satisfied or discharged in full pursuant
to the Plan, or any agent for such holder, has filed or recorded publicly any Liens and/or security interests to
secure such holder's Secured Claim, then as soon as practicable on or after the Effective Date, such holder (or
the agent for such Holder) shall take any and all steps requested by the Debtors, the Reorganized Debtors, or
Exit Facility Agent that are necessary or desirable to record or effectuate the cancellation and/or
extinguishment of such Liens and/or security interests, including the making of any applicable filings or
recordings, and the Reorganized Debtors shall be entitled to make any such filings or recordings on such
holder's behalf.

C.       Releases by the Debtors.

       Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, on and after the Effective Date, each Released Party is
                                                           35
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 41 of 51



deemed released and discharged by the Debtors, the Reorganized Debtors, and their Estates from any and all
Claims and Causes of Action, whether known or unknown, including any derivative claims asserted on behalf
of the Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of the holder of any Claim against,
or Interest in, a Debtor or other Entity, or that any holder of any Claim against, or Interest in, a Debtor or
other Entity could have asserted on behalf of the Debtors, based on or relating to, or in any manner arising
from, in whole or in part: the Debtors (including the management, ownership, or operation thereof), any
Securities issued by the Debtors and the ownership thereof, the Debtors' in- or out-of-court restructuring
efforts, any Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses to
Claims asserted against the Debtors), intercompany transactions, the Chapter 11 Cases, the formulation,
preparation, dissemination, solicitation, negotiation, entry into, or filing of the Restructuring Support
Agreement, the Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring Transaction,
contract, instrument, release, or other agreement or document (including any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document or other agreement contemplated by the
Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
created or entered into in connection with the Restructuring Support Agreement, the Disclosure Statement, the
Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including the
issuance or distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or
any other related agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date. Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release (a) any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan or the Restructuring Transactions or
(b) any Person from any claim or Causes of Action related to an act or omission that is determined in a Final
Order by a court competent jurisdiction to have constituted actual fraud, willful misconduct, or gross
negligence by such Person.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court's approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy Court's finding that the Debtor
Release is: (a) in exchange for the good and valuable consideration provided by the Released Parties, including,
without limitation, the Released Parties' contributions to facilitating the Restructuring and implementing the
Plan; (b) a good faith settlement and compromise of the Claims released by the Debtor Release; (c) in the best
interests of the Debtors and all holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given
and made after due notice and opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized
Debtors, or the Debtors' Estates asserting any Claim or Cause of Action released pursuant to the Debtor
Release.

D.      Releases by the Releasing Parties.

          Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each
Releasing Party is deemed to have released and discharged the Debtors, the Reorganized Debtors, and each
Released Party from any and all Claims and Causes of Action, whether known or unknown, including any
derivative claims, asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any manner arising from, in whole or in
part, the Debtors (including the management, ownership or operation thereof), any Securities issued by the
Debtors and the ownership thereof, the Debtors' in- or out-of-court restructuring efforts, any Avoidance
Actions (but excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted against the
Debtors), intercompany transactions, the Chapter 11 Cases, the formulation, preparation, dissemination,
solicitation, negotiation, or filing of the Restructuring Support Agreement, the Disclosure Statement, the Plan,
the Plan Supplement, or any Restructuring Transaction, contract, instrument, release, or other agreement or
document (including any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document or other agreement contemplated by the Plan or the reliance by any Released Party on
the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11

                                                       36
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 42 of 51



Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of Securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or upon any other
related act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not
release (a) any post-Effective Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan or the Restructuring Transactions or (b) any Person from any claim or Causes
of Action related to an act or omission that is determined in a Final Order by a court of competent jurisdiction
to have constituted actual fraud, willful misconduct, or gross negligence by such Person.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court's approval, pursuant to
Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related provisions
and definitions contained herein, and, further, shall constitute the Bankruptcy Court's finding that the
Third-Party Release is: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the Third-Party Release; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
Third-Party Release.

E.      Exculpation.

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur liability
for and each Exculpated Party is hereby released and exculpated from any Cause of Action for any claim
related to any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, solicitation, negotiation, filing, or termination of the Restructuring
Support Agreement and related prepetition transactions, the Disclosure Statement, the Plan, the Plan
Supplement, or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11
Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of Securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or upon any other
related act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date, except for claims related to any act or omission that is determined in a Final Order by a court
of competent jurisdiction to have constituted actual fraud, willful misconduct, or gross negligence, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their duties
and responsibilities pursuant to the Plan.

         The Exculpated Parties shall be deemed to have participated in good faith and in compliance with the
applicable laws with regard to the solicitation of votes and distribution of consideration pursuant to the Plan
and, therefore, are not, and on account of such distributions shall not be, liable at any time for the violation of
any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
distributions made pursuant to the Plan.

F.      Injunction.

         Except as otherwise expressly provided in the Plan or for obligations issued or required to be paid
pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold Claims or
Interests that have been released, discharged, or are subject to exculpation are permanently enjoined, from
and after the Effective Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing in any
manner any action, suit or other proceeding of any kind on account of or in connection with or with respect to
                                                        37
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 43 of 51



any such Claims or Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any
judgment, award, decree, or order against such Entities on account of or in connection with or with respect to
any such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such
Entities or the property or the estates of such Entities on account of or in connection with or with respect to
any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any kind against
any obligation due from such Entities or against the property of such Entities on account of or in connection
with or with respect to any such Claims or Interests unless such holder has Filed a motion requesting the right
to perform such setoff on or before the Effective Date, and notwithstanding an indication of a Claim or Interest
or otherwise that such holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law
or otherwise; and (5) commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests released or settled pursuant to
the Plan.

        Upon entry of the Confirmation Order, all holders of Claims and Interests and their respective current
and former employees, agents, officers, directors, principals, and direct and indirect Affiliates shall be enjoined
from taking any actions to interfere with the implementation or Consummation of the Plan. Each holder of an
Allowed Claim or Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions under
or Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have
consented to the injunction provisions set forth in this Article VIII.F hereof.

G.       Protections Against Discriminatory Treatment.

          Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all
Entities, including Governmental Units, shall not discriminate against the Reorganized Debtors or deny, revoke,
suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to,
discriminate with respect to such a grant against, the Reorganized Debtors, or another Entity with whom the
Reorganized Debtors have been associated, solely because each Debtor has been a debtor under chapter 11 of the
Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or during the Chapter 11
Cases but before the Debtors are granted or denied a discharge), or has not paid a debt that is dischargeable in the
Chapter 11 Cases.

H.       Document Retention.

         On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance with their
standard document retention policy, as may be altered, amended, modified, or supplemented by the Reorganized
Debtors.

I.       Reimbursement or Contribution.

         If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to section
502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of allowance or
disallowance, such Claim shall be forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated as non-contingent or (2) the relevant
holder of a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final Order has been
entered prior to the Confirmation Date determining such Claim as no longer contingent.




                                                          38
          Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 44 of 51



                                                 ARTICLE IX.
                                   CONDITIONS PRECEDENT TO CONFIRMATION
                                      AND CONSUMMATION OF THE PLAN

A.         Conditions Precedent to the Effective Date.

         It shall be a condition to the Effective Date that the following conditions shall have been satisfied or waived
pursuant to the provisions of Article IX.B hereof:

              1.     the Bankruptcy Court shall have entered the Confirmation Order, which shall:

                   (a)     authorize the Debtors to take all actions necessary to enter into, implement, and consummate
                           the contracts, instruments, releases, leases, indentures, and other agreements or documents
                           created in connection with the Plan;

                   (b)     decree that the provisions of the Confirmation Order and the Plan are nonseverable and
                           mutually dependent;

                   (c)     authorize the Debtors and Reorganized Debtors, as applicable or necessary, to, among other
                           things: (i) implement the Restructuring Transactions; (ii) issue and distribute the New Warrants
                           and the New Common Equity pursuant to the exemption from registration under the Securities
                           Act provided by section 1145 of the Bankruptcy Code or other exemption from such registration
                           or pursuant to one or more registration statements; (iii) make all distributions and issuances as
                           required under the Plan, including Cash, the New Warrants, and the New Common Equity; and
                           (iv) enter into any agreements and transactions as necessary to effectuate the Restructuring
                           Transactions, including the Exit Facility and the Management Incentive Plan;

                   (d)     authorize the implementation of the Plan in accordance with its terms; and

                   (e)     provide that, pursuant to section 1146 of the Bankruptcy Code, the issuance or exchange of any
                           Security, assignment or surrender of any lease or sublease, and the delivery of any deed or other
                           instrument or transfer order, in furtherance of, or in connection with the Plan shall not be subject
                           to any stamp, real estate transfer, mortgage recording, or other similar tax;

            2. the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or
     documents that are necessary to implement and effectuate the Plan;

              3. the final version of all schedules, documents, and exhibits in the Plan Supplement shall have been
     Filed in a manner consistent in all material respects with the Restructuring Support Agreement, including the
     consent rights provided for therein, and the Plan;

              4.     the Restructuring Support Agreement shall remain in full force and effect;

              5.     adoption or assumption, as applicable, of the Compensation and Benefits Programs;

              6.     assumption of the Management Employment Agreements;

             7. all professional fees and expenses of retained professionals required to be approved by the Bankruptcy
     Court shall have been paid in full or amounts sufficient to pay such fees and expenses after the Effective Date have
     been placed in the Professional Escrow Account in accordance with Article II.B hereof pending approval by the
     Bankruptcy Court;

             8. the Debtors shall have paid the reasonable and documented fees and expenses of (a) the First Lien Ad
     Hoc Group and (b) the Crossover Group, in accordance with the terms of the Restructuring Support Agreement and
     the Cash Collateral Order, as applicable (for the avoidance of doubt, all attorneys, financial advisors, consultants,

                                                               39
          Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 45 of 51



     and other professionals retained by such groups shall not be required to file applications with the Bankruptcy Court
     for allowance of compensation or reimbursement of expenses); and

              9. the Debtors and Reorganized Debtors, as applicable, shall have implemented the Restructuring
     Transactions (including the Exit Facility) and all transactions contemplated herein, in a manner consistent in all
     respects with the Restructuring Support Agreement, the Plan, and the Plan Supplement, pursuant to documentation
     acceptable to the Debtors and Reorganized Debtors, as applicable.

B.         Waiver of Conditions.

         The conditions to Consummation set forth in this Article IX may be waived by the Debtors with the consent
of the Required Consenting First Lien Noteholders, without notice, leave, or order of the Bankruptcy Court or any
formal action other than proceedings to confirm or consummate the Plan.

C.         Effect of Failure of Conditions.

         If Consummation does not occur, the Plan shall be null and void in all respects and nothing contained in the
Plan, the Disclosure Statement, or Restructuring Support Agreement shall: (1) constitute a waiver or release of any
Claims by the Debtors, Claims, or Interests; (2) prejudice in any manner the rights of the Debtors, any holders of
Claims or Interests, or any other Entity; or (3) constitute an admission, acknowledgment, offer, or undertaking by the
Debtors, any holders of Claims or Interests, or any other Entity.

D.         Substantial Consummation

         "Substantial Consummation" of the Plan, as defined in 11 U.S.C. § 1101(2), shall be deemed to occur on the
Effective Date.

                                          ARTICLE X.
                     MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.         Modification and Amendments.

          Except as otherwise specifically provided in this Plan and subject to the consent rights set forth in the
Restructuring Support Agreement, the Debtors reserve the right to modify the Plan, whether such modification is
material or immaterial, and seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit
votes on such modified Plan. Subject to those restrictions on modifications set forth in the Plan and the requirements
of section 1127 of the Bankruptcy Code, Rule 3019 of the Federal Rules of Bankruptcy Procedure, and, to the extent
applicable, sections 1122, 1123, and 1125 of the Bankruptcy Code, each of the Debtors expressly reserves its
respective rights to revoke or withdraw, or to alter, amend, or modify the Plan with respect to such Debtor, one or
more times, after Confirmation, and, to the extent necessary may initiate proceedings in the Bankruptcy Court to so
alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the Plan, the
Disclosure Statement, or the Confirmation Order, in such matters as may be necessary to carry out the purposes and
intent of the Plan; provided that each of the foregoing actions shall not violate the Restructuring Support Agreement.

B.         Effect of Confirmation on Modifications.

          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan since the
solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or resolicitation under Bankruptcy Rule 3019.

C.         Revocation or Withdrawal of Plan.

         To the extent permitted by the Restructuring Support Agreement, the Debtors reserve the right to revoke or
withdraw the Plan prior to the Confirmation Date and to File subsequent plans of reorganization. If the Debtors revoke
or withdraw the Plan, or if Confirmation or Consummation does not occur, then: (1) the Plan shall be null and void

                                                            40
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 46 of 51



in all respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting to an amount
certain of any Claim or Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts or
Unexpired Leases effected under the Plan, and any document or agreement executed pursuant to the Plan, shall be
deemed null and void; and (3) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims or
Interests; (b) prejudice in any manner the rights of such Debtor or any other Entity; or (c) constitute an admission,
acknowledgement, offer, or undertaking of any sort by such Debtor or any other Entity.

                                               ARTICLE XI.
                                        RETENTION OF JURISDICTION

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or relating
to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including
jurisdiction to:

            1. allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or unsecured
  status, or amount of any Claim or Interest, including the resolution of any request for payment of any Administrative
  Claim and the resolution of any and all objections to the secured or unsecured status, priority, amount, or allowance
  of Claims or Interests;

           2. decide and resolve all matters related to the granting and denying, in whole or in part, any applications
  for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
  Bankruptcy Code or the Plan;

           3. resolve any matters related to: (a) the assumption, assumption and assignment, or rejection of any
  Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may be liable
  and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Cures pursuant to
  section 365 of the Bankruptcy Code; (b) any potential contractual obligation under any Executory Contract or
  Unexpired Lease that is assumed; (c) the Reorganized Debtors amending, modifying, or supplementing, after the
  Effective Date, pursuant to Article V hereof, any Executory Contracts or Unexpired Leases to the list of Executory
  Contracts and Unexpired Leases to be assumed or rejected or otherwise; and (d) any dispute regarding whether a
  contract or lease is or was executory or expired;

          4. ensure that distributions to holders of Allowed Claims and Allowed Interests (as applicable) are
  accomplished pursuant to the provisions of the Plan;

           5. adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters, and
  any other matters, and grant or deny any applications involving a Debtor that may be pending on the Effective Date;

           6.   adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy Code;

           7. enter and implement such orders as may be necessary to execute, implement, or consummate the
  provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or documents
  created in connection with the Plan or the Disclosure Statement, including the Restructuring Support Agreement;

          8. enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of the
  Bankruptcy Code;

           9. resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection with
  the Consummation, interpretation, or enforcement of the Plan or any Entity's obligations incurred in connection
  with the Plan;

            10. issue injunctions, enter and implement other orders, or take such other actions as may be necessary to
  restrain interference by any Entity with Consummation or enforcement of the Plan;


                                                           41
          Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 47 of 51



              11. resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the releases,
     injunctions, exculpations, and other provisions contained in Article VIII hereof and enter such orders as may be
     necessary or appropriate to implement such releases, injunctions, and other provisions;

               12. resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment or
     return of distributions and the recovery of additional amounts owed by the holder of a Claim or Interest for amounts
     not timely repaid pursuant to Article VI.L hereof;

              13. enter and implement such orders as are necessary if the Confirmation Order is for any reason modified,
     stayed, reversed, revoked, or vacated;

              14. determine any other matters that may arise in connection with or relate to the Plan, the Plan
     Supplement, the Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or
     other agreement or document created in connection with the Plan or the Disclosure Statement, including the
     Restructuring Support Agreement;

              15. enter an order concluding or closing the Chapter 11 Cases;

              16. adjudicate any and all disputes arising from or relating to distributions under the Plan;

              17. consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
     inconsistency in any Bankruptcy Court order, including the Confirmation Order;

              18. determine requests for the payment of Claims and Interests entitled to priority pursuant to section 507
     of the Bankruptcy Code;

             19. hear and determine disputes arising in connection with the interpretation, implementation, or
     enforcement of the Plan or the Confirmation Order, including disputes arising under agreements, documents, or
     instruments executed in connection with the Plan;

              20. hear and determine matters concerning state, local, and federal taxes in accordance with sections 346,
     505, and 1146 of the Bankruptcy Code;

              21. hear and determine all disputes involving the existence, nature, scope, or enforcement of any
     exculpations, discharges, injunctions, and releases granted in the Plan, including under Article VIII hereof,
     regardless of whether such termination occurred prior to or after the Effective Date;

              22. enforce all orders previously entered by the Bankruptcy Court; and

              23. hear any other matter not inconsistent with the Bankruptcy Code.

         As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the New Organizational
Documents and the Exit Facility and any documents related thereto shall be governed by the jurisdictional provisions
therein and the Bankruptcy Court shall not retain jurisdiction with respect thereto.

                                                 ARTICLE XII.
                                          MISCELLANEOUS PROVISIONS

A.         Immediate Binding Effect.

         Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise,
upon the occurrence of the Effective Date, the terms of the Plan (including, for the avoidance of doubt, the documents
and instruments contained in the Plan Supplement) shall be immediately effective and enforceable and deemed binding
upon the Debtors, the Reorganized Debtors, any and all holders of Claims or Interests (irrespective of whether such
Claims or Interests are deemed to have accepted the Plan), all Entities that are parties to or are subject to the

                                                             42
        Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 48 of 51



settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity acquiring property
under the Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors.

B.       Additional Documents.

          On or before the Effective Date, the Debtors may file with the Bankruptcy Court such agreements and other
documents as may be necessary to effectuate and further evidence the terms and conditions of the Plan and the
Restructuring Support Agreement. The Debtors or the Reorganized Debtors, as applicable, and all holders of Claims
or Interests receiving distributions pursuant to the Plan and all other parties in interest shall, from time to time, prepare,
execute, and deliver any agreements or documents and take any other actions as may be necessary or advisable to
effectuate the provisions and intent of the Plan.

C.       Payment of Statutory Fees.

          All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the Bankruptcy Court at
a hearing pursuant to section 1128 of the Bankruptcy Code, shall be paid by each of the Reorganized Debtors (or the
Disbursing Agent on behalf of each of the Reorganized Debtors) for each quarter (including any fraction thereof) until
the earlier of entry of a final decree closing such Chapter 11 Cases or an order of dismissal or conversion, whichever
comes first.

D.       Statutory Committee and Cessation of Fee and Expense Payment.

         On the Effective Date, any statutory committee appointed in the Chapter 11 Cases shall dissolve and members
thereof shall be released and discharged from all rights and duties from or related to the Chapter 11 Cases. The
Reorganized Debtors shall no longer be responsible for paying any fees or expenses incurred by the members of or
advisors to any statutory committees after the Effective Date.

E.       Reservation of Rights.

          Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy Court
shall enter the Confirmation Order, and the Confirmation Order shall have no force or effect if the Effective Date does
not occur. None of the Filing of the Plan, any statement or provision contained in the Plan, or the taking of any action
by any Debtor with respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed
to be an admission or waiver of any rights of any Debtor with respect to the holders of Claims or Interests prior to the
Effective Date.

F.       Successors and Assigns.

          The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer, manager, director,
agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

G.       Notices.

         All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to have been duly given or
made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:


                         Debtors                                               Counsel to the Debtors
 Jones Energy, Inc.                                         Kirkland & Ellis LLP
 807 Las Cimas Parkway, Suite 350                           609 Main Street
 Austin, Texas 78746                                        Houston, TX 77002
 Attention: Carl Giesler                                    Attention: Brian E. Schartz, P.C.

                                                             43
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 49 of 51



                                                        and
                                                        Kirkland & Ellis LLP
                                                        601 Lexington Avenue
                                                        New York, New York 10022
                                                        Attention: Christopher Marcus, P.C., Anthony R. Grossi,
                                                        and Rebecca Blake Chaikin
                                                        and
                                                        Jackson Walker LLP
                                                        1401 McKinney Street, Suite 1900
                                                        Houston, TX 77010
                                                        Attention: Elizabeth Freeman and Matthew D. Cavenaugh
                                                        and Jennifer F. Wertz

                United States Trustee                            Counsel to the First Lien Ad Hoc Group
 Office of The United States Trustee                    Milbank LLP
 515 Rusk Street, Suite 3516                            55 Hudson Yards
 Houston, TX 77002                                      New York, New York 10001
                                                        Attention: Evan R. Fleck and Michael W. Price

          Counsel to the Crossover Group
 Davis Polk & Wardwell LLP
 450 Lexington Avenue
 New York, New York 10017
 Attention: Brian M. Resnick and Benjamin Schak

          After the Effective Date, the Reorganized Debtors have the authority to send a notice to Entities that to
continue to receive documents pursuant to Bankruptcy Rule 2002, such Entity must file a renewed request to receive
documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Reorganized Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such
renewed requests.

H.       Term of Injunctions or Stays.

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.

I.       Entire Agreement.

         Except as otherwise indicated, and without limiting the effectiveness of the Restructuring Support
Agreement, the Plan (including, for the avoidance of doubt, the documents and instruments in the Plan Supplement)
supersedes all previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan.

J.       Exhibits.

           All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
shall be available upon written request to the Debtors' counsel at the address above or by downloading such exhibits
and documents from the Debtors' restructuring website at https://dm.epiq11.com/JonesEnergy or the Bankruptcy

                                                         44
       Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 50 of 51



Court's website at www.txs.uscourts.gov/bankruptcy. To the extent any exhibit or document is inconsistent with the
terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the non-exhibit or non-document portion of the
Plan shall control.

K.       Nonseverability of Plan Provisions.

          If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or provision to
make it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order shall constitute a judicial determination and shall provide that
each term and provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or modified without the
Debtors' or Reorganized Debtors' consent, as applicable; provided that any such deletion or modification must be
consistent with the Restructuring Support Agreement; and (3) nonseverable and mutually dependent.

L.       Votes Solicited in Good Faith.

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with section 1125(g) of the Bankruptcy Code, and pursuant to section 1125(e) of the
Bankruptcy Code, the Debtors and each of their respective Affiliates, agents, representatives, members, principals,
shareholders, officers, directors, employees, advisors, and attorneys will be deemed to have participated in good faith
and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of securities offered and sold
under the Plan and any previous plan, and, therefore, neither any of such parties or individuals or the Reorganized
Debtors will have any liability for the violation of any applicable law, rule, or regulation governing the solicitation of
votes on the Plan or the offer, issuance, sale, or purchase of the Securities offered and sold under the Plan and any
previous plan.

M.       Closing of Chapter 11 Cases.

          The Reorganized Debtors shall, promptly after the full administration of the Chapter 11 Cases, File with the
Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court
to close the Chapter 11 Cases.

N.       Waiver or Estoppel.

          Each holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
secured or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the Bankruptcy Court
prior to the Confirmation Date.




                                                           45
     Case 19-32112 Document 20-1 Filed in TXSB on 04/15/19 Page 51 of 51



Dated: April 314, 2019               JONES ENERGY, INC.

                                     on behalf of itself and all other Debtors




                                     /s/ Carl F. Giesler, Jr.

                                     Carl F. Giesler, Jr.
                                     Chief Executive Officer




                                     46
